   Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 1 of 35 PageID 1




                   8QLWHG 6WDWHV 'LVWULFW &RXUW
                  *SV 8LI 1MHHPI (-WXVMGX SJ *PSVMHE
                           8EQTE (MZMWMSR

      &PEOI ;EVRIV

                         Z                       'EWI 2YQFIV
      '36732 6)%08= +6394 -2' (&%
      &%= 6-(+) 4634)68= 1%2%+)1)28
                                                  .YV] 8VMEP (IQERHIH
      1%0036= 759%6) '32(31-2-91
      %773'-%8-32 3* 8%14% -2'
      %RXSRMS 6YKKMIVM

                                      'SQTPEMRX

  -      -RXVSHYGXMSR
 2S[ 'SQIW 4PEMRXMƈ &PEOI % ;EVRIV 4VS7I [MXL E 'SQTPEMRX EKEMRWX (IJIR
  HERXW 1%0036= 759%6) '32(31-2-91 %773'-%8-32 3* 8%14% -2'
   Ŏ,3%ŏ  '36732 6)%08= +6394 -2' (&% &%= 6-(+) 4634)68=
  1%2%+)1)28 Ŏ&E] 6MHKIŏ  ERH %RXSRMS 6YKKMIVM Ŏ0ERHPSVHŏ TYVWYERX 
  97' j  IX WIU Ŏ*EMV ,SYWMRK %GXŏ *PE 7XEX jj  Ŏ*PSVMHE *EMV ,SYW
  MRK %GX %GXŏ ERH *PE 7XEX jj  Ŏ*PSVMHE 6IWMHIRXMEP 0ERHPSVH ERH 8IRERX %GXŏ
  F] HMWGVMQMREXMRK EKEMRWX 4PEMRXMƈ SR XLI FEWMW SJ JEQMPMEP WXEXYW VEGI ERH HMWEFMPMX]
  8LMW EGXMSR EPWS VEMWIW GPEMQW YRHIV  97' j  IX WIU Ŏ*EMV 'VIHMX 6ITSVXMRK
  %GXŏ


  --      4PEMRXMJJ
 4PEMRXMƈ MW E 9RMXIH 7XEXIW GMXM^IR

 4PEMRXMƈ LEW PIEWIH ERH VIWMHIH EX 1EPPSV] 7UYEVI 9RMX ' MR 8EQTE *PSVMHE WMRGI
  1E] 

 4PEMRXMƈ MW E ŎGSRWYQIVŏ EW HIƉRIH MR 7IGXMSR E G SJ XLI *EMV 'VIHMX 6ITSVXMRK
  %GX

                                             
   Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 2 of 35 PageID 2



 4PEMRXMƈ ERH LMW GLMPH EVI ŎEKKVMIZIH TIVWSRWŏ EW HIƉRIH F]  97' j  M 

 4PEMRXMƈ MW %JVMGER%QIVMGER

 4PEMRXMƈ LEW %YXMWQ 7TIGXVYQ (MWSVHIV Ŏ%7(ŏ  [LMGL MW E QIRXEP MQTEMVQIRX XLEX
  WYFWXERXMEPP] PMQMXW SRI SV QSVI QENSV PMJI EGXMZMX]


  ---     (IJIRHERXW
 ,IRGIWJSVXL Ŏ(IJIRHERXWŏ VIJIVW XS '36732 6)%08= +6394 -2' &%=
  6-(+) 4634)68= 1%2%+)1)28 1%0036= 759%6) '32(31-2-91
  %773'-%8-32 3* 8%14% -2' ERH %RXSRMS 6YKKMIVM


       1%0036= 759%6) '32(31-2-91 %773'-%8-32
      3* 8%14% -2'
    1%0036= 759%6) '32(31-2-91 %773'-%8-32 3* 8%14% -2'ŉ
      LIVIEJXIV Ŏ,3%ŏŉHSIW FYWMRIWW I\GPYWMZIP] MR ,MPPWFSVSYKL 'SYRX] *PSVMHE

   4PEMRXMƈ LEW GSRXMRYEPP] PIEWIH 1EPPSV] 7UYEVI 9RMX ' WMRGI 1E] 

   1%0036= 759%6) '32(31-2-91 %773'-%8-32 3* 8%14% -2'
      MW VIKMWXIVIH [MXL XLI *PSVMHE (MZMWMSR SJ 'SVTSVEXMSRW YRHIV HSGYQIRX RYQFIV
      4

   (IJIRHERX 1%0036= 759%6) '32(31-2-91 %773'-%8-32 3* 8%14%
      -2' Ŏ,3%ŏ MW E RSXJSV TVSƉX *PSVMHE GSVTSVEXMSR [MXL MXW TVMRGMTEP TPEGI SJ
      FYWMRIWW MR 8EQTE *PSVMHE (IJIRHERX ,3% MW E LSQIS[RIVW EWWSGMEXMSR XLEX
      LEW FIIR MR I\MWXIRGI WMRGI  ERH XLEX MW QEREKIH F] E &SEVH SJ (MVIGXSVW
      ŏ&SEVH GSQTVMWIH SJ VIWMHIRXW SJ 1EPPSV] 7UYEVI 'SRHSQMRMYQW ŏ1EPPSV]
      7UYEVIŏ  (IJIRHERX ,3% MW VIWTSRWMFPI EQSRK SXLIV XLMRKW JSV IWXEFPMWLMRK
      QSHMJ]MRK ERH IRJSVGMRK XLI VYPIW ERH TSPMGMIW EX 1EPPSV] 7UYEVI VIZMI[MRK ERH


                                             
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 3 of 35 PageID 3



   ETTVSZMRK VIWMHIRXMEP PIEWIW ERH XIRERXW Ɖ\MRK GSPPIGXMRK ERH IRJSVGMRK EWWIWW
   QIRXW ERH ƉRIW LMVMRK TIVWSRRIP ERH IRXIVMRK MRXS EKVIIQIRXW [MXL GSRXVEGXSVW
   JSV XLI QEREKIQIRX ERH QEMRXIRERGI SJ 1EPPSV] 7UYEVI TVIWGVMFMRK XLIMV HYXMIW
   ERH HIPIKEXMRK ETTVSTVMEXI EYXLSVMXMIW XS XLIQ ERH TIVJSVQMRK EPP SXLIV PIKEP HY
   XMIW SJ E LSQIS[RIVW EWWSGMEXMSR EW HIPMRIEXIH MR XLI ETTPMGEFPI (IGPEVEXMSR %V
   XMGPIW SJ -RGSVTSVEXMSR ERH &]0E[W


    '36732 6)%08= +6394 -2'
 (IJIRHERX '36732 6)%08= +6394 -2' (&% &%= 6-(+) 4634)68=
   1%2%+)1)28 Ŏ&E] 6MHKIŏ MW E JSVTVSƉX *PSVMHE GSVTSVEXMSR [MXL MXW TVMR
   GMTEP TPEGI SJ FYWMRIWW MR 8EQTE *PSVMHE (IJIRHERX &E] 6MHKI WIVZIH EW 4VST
   IVX] 1EREKIV EX 1EPPSV] 7UYEVI YRHIV GSRXVEGX [MXL (IJIRHERX ,3% EX XMQIW
   VIPIZERX XS XLMW 'SQTPEMRX %W ER EKIRX SJ (IJIRHERX ,3% (IJIRHERX &E] 6MHKI
   [EW VIWTSRWMFPI MRXIVEPME JSV VIZMI[MRK ERH ETTVSZMRK VIWMHIRXMEP PIEWI ETTPMGE
   XMSRW EX 1EPPSV] 7UYEVI GSVVIWTSRHMRK [MXL S[RIVW ERH XIRERXW VIKEVHMRK 1EP
   PSV] 7UYEVI VIKEVHMRK VYPIW ERH TSPMGMIW GSPPIGXMRK ERH IRJSVGMRK EWWIWWQIRXW ERH
   ƉRIW QEOMRK HIGMWMSRW GSRGIVRMRK XLI QEREKIQIRX ERH QEMRXIRERGI 1EPPSV]
   7UYEVI ERH EHZMWMRK (IJIRHERX ,3% ERH MXW &SEVH VIKEVHMRK E [MHI ZEVMIX] SJ
   QEXXIVW VIPEXMRK XS XLI STIVEXMSR SJ 1EPPSV] 7UYEVI


    %RXSRMS 6YKKMIVM
 (IJIRHERX %RXSRMS 6YKKMIVM Ŏ0ERHPSVHŏ MW E TVMZEXI MRHMZMHYEP [LS S[RW 1EP
   PSV] 7UYEVI 9RMX ' PSGEXIH MR 8EQTE *0 3R SV EFSYX 1E]  0ERHPSVH
   IRXIVIH MRXS E PIEWI EKVIIQIRX [MXL 4PEMRXMƈ JSV TSWWIWWMSR ERH YWI SJ 1EPPSV]
   7UYEVI 9RMX '




                                           
     Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 4 of 35 PageID 4




    -:      .YVMWHMGXMSR
 8LMW 'SYVX LEW WYFNIGX QEXXIV NYVMWHMGXMSR YRHIV

     E  97' j  JIHIVEP UYIWXMSR 
     F  97' j  ZIRYI
     G  97' j  %  % Ŏ*EMV ,SYWMRK %GXŏ
     H  97' j T Ŏ*EMV 'VIHMX 6ITSVXMRK %GXŏ
     I  97' j  Ŏ%QIVMGERW ;MXL (MWEFMPMX] %GXŏ
     J 7YTTPIQIRXEP WYFNIGX QEXXIV NYVMWHMGXMSR SJ XLI TIRHIRX WXEXI PE[ GPEMQW YRHIV
         97' j 
     K *PE 7XEX jj 
     L *PE 7XEX jj 

 8LMW ZIRYI MW ETTVSTVMEXI FIGEYWI EX EPP VIPIZERX XMQIW XS XLMW PMXMKEXMSR 4PEMRXMƈ VIWMHIH
    MR XLMW NYHMGMEP HMWXVMGX ERH EPP GSRHYGX GSQTPEMRIH SJ SGGYVVIH MR XLMW NYHMGMEP HMWXVMGX


    *EGXW
       %YXMWQ
     7IRWSV] MWWYIW SJXIR EGGSQTER] EYXMWQ

    %YXMWQŌW WIRWSV] MWWYIW GER MRZSPZI FSXL L]TIVWIRWMXMZMXMIW SZIVVIWTSRWMZIRIWW
       ERH L]TSWIRWMXMZMXMIW YRHIVVIWTSRWMZIRIWW XS E [MHI VERKI SJ WXMQYPM MRGPYHMRK
       WMKLXW WSYRHW WQIPPW XEWXIW XSYGL FEPERGI ERH FSH] E[EVIRIWW

    +IRIVEPP] TISTPI [MXL EYXMWQ LEZI VMKMH TEXXIVRW SJ XLMROMRK

    8LIMV XIRHIRG] XS JSPPS[ VYPIW ERH VSYXMRIW SJXIR GEYWIW TVSFPIQW JSV EHETXMZI
       JYRGXMSRMRK MRGPYHMRK HEMP] PMZMRK WOMPPW GSQQYRMGEXMSR ERH WSGMEP MRXIVEGXMSRW



                                                 
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 5 of 35 PageID 5



 8LIMV XIRHIRG] XS MRWMWX YTSR XLI WEQI VSYXMRI SV IRZMVSRQIRX ERH FI HMWXVIWWIH
    MJ XLI WEQIRIWW MW FVSOIR F] YRI\TIGXIH GLERKIW SV TISTPI

 8LIMV XIRHIRG] XS MRWMWX SR VYPIW FIMRK JSPPS[IH XS GVIEXI XLI WEQI VSYXMRI SV IR
    ZMVSRQIRX XLEX MW I\TIGXIH ERH FIGSQI HMWXVIWWIH MJ XLSWI VYPIW EVI RSX JSPPS[IH
    SV EVI YRIUYEPP] ETTPMIH


    %(% 4YFPMG %GGSQQSHEXMSR
 8LI GSQQSR EVIEW [MXLMR 1EPPSV] 7UYEVI EVI RSX PMQMXIH I\GPYWMZIP] XS S[RIVW
    VIWMHIRXW ERH XLIMV KYIWXW

 7TIGMƉGEPP] XLI ,3% KMZIW KEXI OI]W XS 9RMXIH 7XEXIW 4SWXEP 7IVZMGI [SVOIVW ERH
    MRZMXIW XLIQ SRXS XLI TVSTIVX] XS HIPMZIV QEMP

 %HHMXMSREPP] KEXI GSHIW EVI KMZIR F] XLI ,3% XS 947 *IH)< %QE^SR ERH SXLIV
    RSRQIQFIV IRXMXMIW JSV XLI TYVTSWIW SJ YWMRK XLIMV GSQQSR EVIEW


    ,3% '' 6 F]PE[W ERH 6YPIW

    2SMWI 6IKYPEXMSRW (MWXYVFERGIW MRGPYHMRK FYX RSX PMQMXIH XS TEVXMIW QYWMG
    IXG EVI RSX TIVQMXXIH FIJSVI  %1 SV EJXIV  41 [IIOHE]W ERH  41 *VMHE]
    ERH 7EXYVHE] RMKLXW (MWXYVFERGIW EVI HIƉRIH EW ER] WSYRH XLEX IQMXW FI]SRH
    ]SYV GSRHS YRMX ERH EƈIGXW XLI UYEPMX] SJ PMJI SJ ]SYV RIMKLFSVW 6IWMHIRXW
    EVI EWOIH XS EGX [MXL WTIGMEP GSRWMHIVEXMSR [LIR VIXYVRMRK XS XLI YRMX PEXI EX
    RMKLX IWTIGMEPP] XLSWI [LS PMZI SR XLI WIGSRH ERH XLMVH ƊSSV 2SMWIW IGLS MR
    XLI IZIRMRK LSYVW ,3% ;IPGSQI 0IXXIV

    'SQQSR %VIEW  'SQQSR EVIEW WYGL EW [EPO[E]W WXEMV [IPPW ERH TEVOMRK
    EVIEW QYWX FI OITX GPIER ERH GPIEV SJ SFWXVYGXMSRW EX EPP XMQI +EVFEKI QE]
    RSX FI PIJX MR XLI GSQQSR EVIEW 'MKEVIXXI FYXXW QYWX FI HMWTSWIH SJ TVSTIVP]
    ERH RSX XLVS[R MR XLI PERHWGETMRK SV SXLIV GSQQSR EVIEW 8LI TIVWSREP

                                          
Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 6 of 35 PageID 6



  TVSTIVX] SXLIV XLER XLI EYXSQSFMPI SJ VIWMHIRXW WLEPP RSX FI WXSVIH SYXWMHI
  XLI VIWTIGXMZI YRMXW ,3% ;IPGSQI 0IXXIV

  2S RYMWERGIW EW HIƉRIH F] XLI %WWSGMEXMSR WLEPP FI EPPS[IH SR XLI 'SRHS
  QMRMYQ 4VSTIVX] RSV WLEPP ER] YWI SV TVEGXMGI FI EPPS[IH [LMGL MW E WSYVGI
  SJ ERRS]ERGI XS VIWMHIRXW SV SGGYTERXW SJ 9RMXW SV [LMGL MRXIVJIVIW [MXL XLI
  TIEGIJYP TSWWIWWMSR SV TVSTIV YWI SJ XLI 'SRHSQMRMYQ 4VSTIVX] F] MXW VIWM
  HIRXW SV SGGYTERXW '' 6  2YMWERGIW

  2S MQTVSTIV SƈIRWMZI LE^EVHSYW SV YRPE[JYP YWI WLEPP FI QEHI SJ XLI 'SR
  HSQMRMYQ 4VSTIVX] SV ER] TEVX XLIVISJ ERH EPP ZEPMH PE[W ^SRMRK SVHMRERGIW
  ERH VIKYPEXMSRW SJ EPP KSZIVRQIRXEP FSHMIW LEZMRK NYVMWHMGXMSR XLIVISZIV WLEPP
  FI SFWIVZIH :MSPEXMSRW SJ PE[W SVHIVW VYPIW VIKYPEXMSRW SV VIUYMVIQIRXW SJ
  ER] KSZIVRQIRXEP EKIRG] LEZMRK NYVMWHMGXMSR XLIVISZIV VIPEXMRK XS ER] TSV
  XMSR SJ XLI 'SRHSQMRMYQ 4VSTIVX] WLEPP FI GSVVIGXIH F] ERH EX XLI WSPI I\
  TIRWI SJ XLI TEVX] SFPMKEXIH XS QEMRXEMR SV VITEMV WYGL TSVXMSR SJ XLI 'SRHS
  QMRMYQ 4VSTIVX] EW IPWI[LIVI LIVIMR WIX JSVXL '' 6  2S -QTVSTIV
  9WIW

  8LI JEMPYVI SJ XLI %WWSGMEXMSR SV ER] 9RMX 3[RIV XS IRJSVGI ER] GSZIRERX VI
  WXVMGXMSR SV SXLIV TVSZMWMSR SJ XLI %GX XLMW (IGPEVEXMSR XLI I\LMFMXW ERRI\IH
  LIVIXS SV XLI VYPIW ERH VIKYPEXMSRW EHSTXIH TYVWYERX XS WEMH HSGYQIRXW EW
  XLI WEQI QE] FI EQIRHIH JVSQ XMQI XS XMQI WLEPP RSX GSRWXMXYXI E [EMZIV SJ
  XLIMV VMKLX XS HS WS XLIVIEJXIV '' 6  2S ;EMZIV SJ 6MKLXW

  8LI WMHI[EPOW IRXVERGIW TEWWEKIW ERH PMOI TSVXMSRW SJ XLI 'SQQSR )PI
  QIRXW WLEPP RSX FI SFWXVYGXIH RSV YWIH JSV ER] TYVTSWI SXLIV XLER JSV MRKVIWW
  ERH IKVIWW XS ERH JVSQ XLI 'SRHSQMRMYQ 4VSTIVX] ERH 'SRHSQMRMYQ 4EVGIPW
  RSV WLEPP ER] GEVXW FMG]GPIW GEVVMEKIW GLEMVW XEFPIW SV ER] SXLIV WMQMPEV SF
  NIGXW SFWXVYGX WYGL MRKVIWW ERH IKVIWW XLIVIMR 6YPIW ERH 6IKYPEXMSRW 


                                         
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 7 of 35 PageID 7



    2S 9RMX 3[RIV WLEPP QEOI SV TIVQMX ER] HMWXYVFMRK RSMWIW MR XLI &YMPHMRK F]
    LMQWIPJ SV LMW JEQMP] WIVZERXW IQTPS]IIW EKIRXW ZMWMXSVW SV PMGIRWIW RSV TIV
    QMX ER] GSRHYGX F] WYGL TIVWSRW XLEX [MPP MRXIVJIVI [MXL XLI VMKLXW GSQJSVXW
    SV GSRZIRMIRGIW SJ SXLIV 9RMX 3[RIVW 2S 9RMX 3[RIV WLEPP TPE] SV TIVQMX
    XS FI TPE]IH ER] QYWMGEP MRWXVYQIRX RSV STIVEXSV SV TIVQMX XS FI STIVEXIH
    E TLSRSKVETL XIPIZMWMSR VEHMS SV WSYRH EQTPMƉIV MR LMW 9RMX MR WYGL E QER
    RIV EW XS HMWXYVF SV ERRS] SXLIV VIWMHIRXW 2S 9RMX 3[RIV WLEPP GSRHYGX RSV
    TIVQMX XS FI GSRHYGXIH ZSGEP SV MRWXVYQIRXEP MRWXVYGXMSR EX ER] XMQI [LMGL
    HMWXYVFW SXLIV VIWMHIRXW 6YPIW ERH 6IKYPEXMSRW 

   Ŏ% 9RMX 3[RIV WLEPP RSX GEYWI ER]XLMRK XS FI EƋ\IH SV EXXEGLIH XS LYRK HMW
   TPE]IH SV TPEGIH SR XLI I\XIVMSV [EPPW HSSVW FEPGSRMIW SV [MRHS[W SJ XLI &YMPH
   MRKŏ 6YPIW ERH 6IKYPEXMSRW 

 ##

    'LMPHVIR [MPP FI XLI HMVIGX VIWTSRWMFMPMX] SJ XLIMV TEVIRXW SV PIKEP KYEVHMERW
    MRGPYHMRK JYPP WYTIVZMWMSR SJ XLIQ [LMPI [MXLMR 'SRHSQMRMYQ 4VSTIVX] ERH
    MRGPYHMRK JYPP GSQTPMERGI F] XLIQ SJ XLIWI 6YPIW ERH 6IKYPEXMSRW ERH EPP SXLIV
    VYPIW ERH VIKYPEXMSRW SJ XLI %WWSGMEXMSR 6YPIW ERH 6IKYPEXMSRW 


   )ZIRXW
 8LI WYFNIGX TVSTIVX] 1EPPSV] 7UYEVI MW E YRMX GSRHSQMRMYQ GSQTPI\ VERK
   MRK SJ X[SFIHVSSQ YRMXW

 3R  4PEMRXMƈ ETTPMIH XS VIRX 1EPPSV] 7UYEVI 9RMX ' JVSQ 0ERHPSVH
   [MXL LMW XLIR WIZIR ]IEV SPH GLMPH EJXIV VIWTSRHMRK XS ER EHZIVXMWIQIRX TPEGIH SR
   XLI MRXIVRIX [IFWMXI GVEMKWPMWXSVK

 3R  4PEMRXMƈ [EW MRJSVQIH F] 0ERHPSVHŌW EKIRX XLEX ,3% LEH HIRMIH
   LMW ETTPMGEXMSR HYI XS GVMQMREP LMWXSV] VITSVXIH SR XLI FEGOKVSYRH GLIGO

                                            
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 8 of 35 PageID 8



 4PEMRXMƈ MQQIHMEXIP] I\IVGMWIH LMW VMKLX XS HMWTYXI XLI VITSVX YRHIV XLI *EMV 'VIHMX
    6ITSVXMRK %GX Ŏ*'6%ŏ 

 3R  8VERW9RMSR VIQSZIH XLI HMWTYXIH GVMQMREP LMWXSV] JVSQ 4PEMR
    XMƈŌW FEGOKVSYRH GLIGO ERH WXEXIH Ŏ%HHMXMSREPP] [I LEZI TVSZMHIH RSXMƉGEXMSR
    SJ XLMW HMWTYXI VIWSPYXMSR ERH ƉREP SYXGSQI XS SYV GYWXSQIV 7EQ 'SVWSR 4IV
    7IGXMSR  H SJ XLI *EMV 'VIHMX 6ITSVXMRK %GXŏ

 (IWTMXI XLI JEGX XLEX 4PEMRXMƈ RS[ GPIEVIH XLI FEGOKVSYRH GLIGO (IJIRHERX [EW
    JSVGIH F] (IJIRHERXW XS ETTP] ERH TE] JSV E WIGSRH FEGOKVSYRH GLIGO

 (IJIRHERX TEMH JSV ERH WYFWIUYIRXP] TEWWIH XLI WIGSRH FEGOKVSYRH GLIGO ERH
    [EW XLIR EPPS[IH XS QSZI MR EJXIV WMKRMRK E SRI ]IEV PIEWI

 3R SV EFSYX  4PEMRXMƈ ERH 0ERHPSVH VIRI[IH XLIMV PIEWI XLVSYKL 
    

 3R  EW XLI '3:-( TERHIQMG [EW VEQTMRK YT ERH GSQQYRMXMIW
    EGVSWW XLI GSYRXV] [IVI GPSWMRK XLIMV GSQQSR EVIEW ERH PSGOMRK HS[R GSQQY
    RMXMIW XS TVSXIGX XLIQ E VIWMHIRX HIGMHIH XS XLVS[ E TSSP TEVX] ERH MRZMXI QER]
    JVMIRHW SZIV 4PEMRXMƈ GSRXEGXIH XLI ,3% XS GSQTPEMR EFSYX XLI TEVX] ERH XLI
    VMWO SJ MRJIGXMSR XLEX MX I\TSWIH XLI GSQQYRMX] XS

 3R  XLI ,3% VIWTSRHIH XLEX MX [SYPH FVMRK XLI QEXXIV XS XLI EXXIRXMSR
    SJ XLI FSEVH

 7LSVXP] XLIVIEJXIV XLI ,3% IREGXIH E VYPI XLEX JSVFEHI KYIWXW MR XLI GSQQSR
    EVIEW FYX HMH RSX EHHVIWW XLI MWWYI SJ SGGYTERG] MRWMHI SJ XLI YRMXW

 6IWMHIRXW GSRXMRYIH XS XLVS[ LMKL SGGYTERG] TEVXMIW MRWMHI SJ XLIMV YRMXW HYVMRK
    ERH EJXIV XLI LIMKLX SJ XLI TERHIQMG [LMGL XLI ,3% JEMPIH XS EHHVIWW

 8LI VIWMHIRXW XLEX EVI XLVS[MRK XLIWI TEVXMIW EVI ]SYRK RSXEVMWO TISTPI [LS EVI
    TYXXMRK 4PEMRXMƈŌW JEQMP] EX VMWO

                                           
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 9 of 35 PageID 9



 3R  0ERHPSVH EWOIH 4PEMRXMƈ Ŏ47NYWX GYVMSYWEVI ]SY ER EXXSVRI]#ŏ
    XS [LMGL 4PEMRXMƈ VIWTSRHIH Ŏ- EQ RSX ER EXXSVRI] NYWX EYXMWXMGŏ

 3R SV EFSYX IEVP] %YKYWX  XLI ,3% MWWYIH E RSMWI ZMSPEXMSR XS ERSXLIV YRMX MR
    FYMPHMRK ) JSV XLIMV ]IEV SPH GLMPH IQMXXMRK RSMWI [LIR [EOMRK YT MR XLI QMHHPI
    SJ XLI RMKLX [MXL RMKLX XIVVSVW

 4PEMRXMƈŌW GLMPH MW GPSWI JVMIRHW [MXL XLI GLMPH XLEX VIWMHIW MR XLMW YRMX ERH MW SJXIR
    MRWMHI SJ XLEX YRMX MRGPYHMRK WPIIT SZIVW

 4PEMRXMƈŌW GLMPH EPWS SGGEWMSREPP] [EOIW YT [MXL RMKLXQEVIW ERH IQMXW ŎRSMWIŏ

 3R  4PEMRXMƈ WIRX XLI JSPPS[MRK IQEMP XS XLI ,3% WIIOMRK GPEVMƉGEXMSR
    SJ XLIMV VYPIW SR RSMWI GSQTPEMRXW [MXL VIWTIGX XS GLMPHVIR

    ,IPPS 0MRHE
    - [EW GSRGIVRIH [LIR - LIEVH JVSQ WSQI TEVIRXW EX 1EPPSV] 7UYEVI XLEX XLI
    ,3% MW MWWYMRK RSMWI GSQTPEMRXW EKEMRWX E WMRKPI QSXLIV ERH E  ]IEV SPH JSV
    [LEX ETTIEV XS FI RSVQEP  ]IEV SPH RSMWIW
    %W E VIWMHIRX [MXL E ]SYRK GLMPH [LS EPWS I\LMFMXW RSVQEP  ]IEV SPH WSYRHW
    XLMW LEW QI GSRGIVRIH XLEX - GSYPH EPWS FI MWWYIH E RSMWI GSQTPEMRX QIVIP] JSV
    Q] WSR I\MWXMRK
    7S MJ ]SY GSYPH TPIEWI KMZI QI QER] HIXEMPIH I\EQTPIW SJ [LEX MW ERH MW RSX
    EGGITXEFPI RSMWI IQMWWMSRW JVSQ E  ]IEV SPH WS - GER FI TYX SR RSXMGI SJ [LEX
    MW ERH MW RSX EGGITXEFPI FILEZMSV MX [SYPH FI KVIEXP] ETTVIGMEXIH
    &IWX 6IKEVHW &PEOI 4PEMRXMƈ

 %W SJ XLI ƉPMRK SJ XLMW GSQTPEMRX XLI ,3% LEW RSX VIWTSRHIH XS XLEX MRUYMV]

 3R  EX ETTVS\MQEXIP] 41 9RMX ' XLVI[ E LMKL SGGYTERG] TEVX]
    HMVIGXP] EGVSWW JVSQ 4PEMRXMƈŌW VIWMHIRGI

 4PEMRXMƈ TSPMXIP] EWOIH YRMX ' XS PS[IV XLI ZSPYQI SJ XLI TEVX] ERH [LMGL TSMRX
    XLI MRXS\MGEXIH VIWMHIRX ERH LIV MRXS\MGEXIH KYIWXW WXEVXIH I\LMFMXMRK FIPPMKIVIRX

                                             
Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 10 of 35 PageID 10



   ERH HMWSVHIVP] FILEZMSV XS[EVHW 4PEMRXMƈ SYXWMHI SJ 4PEMRXMƈŌW JVSRX HSSV MR XLI
   TVIWIRGI SJ LMW WSR

 4PEMRXMƈ MQQIHMEXIP] GSRXEGXIH (IJIRHERXW [LS MRMXMEPP] [IVI HMWQMWWMZI ERH WXEXIH
   XLIVI [EW RSXLMRK XLI] GSYPH HS

 4PEMRXMƈ WIRX XLI JSPPS[MRK IQEMP XS (IJIRHERXW

    ,IPPS &E] 6MHKI
    %X ETTVS\ 41 SR  1EPPSV] 7UYEVI 9RMX ' WXEVXIH XS XLVS[
    E TEVX] 8LI TEVX] KVI[ PSYHIV ERH PSYHIV XS XLI TSMRX [LIVI - GSYPH RSX
    JSGYW EX Q] HIWO GPSWI XS XLIMV YRMX  7S - QSZIH XS Q] FIHVSSQ [LMGL MW XLI
    JYVXLIWX TEVX SJ Q] YRMX E[E] JVSQ XLIMVW - GSYPH WXMPP LIEV XLIQ FYX MX [EW
    XSPIVEFPI IRSYKL XS EZSMH GSRJVSRXEXMSR %X ETTVS\ 41 XLI RSMWI KVI[
    WS PSYH MX [EW MRXSPIVEFPI IZIR MR Q] FIHVSSQ *YVXLIVQSVI XLI] [IVI YWMRK
    PERKYEKI XLEX [EW RSX ETTVSTVMEXI JSV Q] WSR XLEX [I GSYPH LIEV GPIEV EW HE]
    MR SYV YRMX - [EPOIH EVSYRH SYXWMHI XLIMV YRMX GSYRXIH XLI TISTPI - GSYPH
    WII SR XLIMV HIGO ERH XLI ZSMGIW - LIEVH XLIVI [IVI QSVI XLER  TISTPI
    MR XLEX WQEPP  WU JX YRMX 'PIEVP] RSRI [IVI WSGMEP HMWXERGMRK ERH RSRI
    [IVI [IEVMRK QEWOW ERH EPGSLSP [EW FIMRK GSRWYQIH 8LIVI [IVI EX PIEWX 
    GLMPHVIR MRWMHI SJ XLI YRMX EW [IPP
    7S - ORSGOIH SR LIV HSSV ERH EWOIH LIV XS TPIEWI PS[IV XLI ZSPYQI - VIGSVHIH
    XLI IRXMVI IRGSYRXIV EXXEGLIH FIPS[ OEVIRQTK XS TVSXIGX Q]WIPJ JVSQ JEPWI
    EPPIKEXMSRW -R XLI ZMHIS ]SY GER WII XLEX - VIWTIGXJYPP] EWOIH LIV XS PS[IV XLI
    ZSPYQI ERH WLI ZSMGIH RS STTSWMXMSR EX XLI XMQI - [IRX LSQI XLI ZSPYQI
    [IRX HS[R 8LMRKW [IVI ƉRI JSV E[LMPI
    8LIR XLI ZSPYQI WO]VSGOIXIH FEGO YT - STIRIH Q] HSSV ERH [LMPI - [EW
    WXERHMRK MR Q] S[R HSSV[E] E TIVWSR REQIH )ZE [LS MWRŌX IZIR E VIWMHIRX
    LIVI WLI MW E JVIUYIRX KYIWX SJ ,IMHM MR FYMPHMRK ( GSRJVSRXW QI EKKVIWWMZIP]
    ERH WXEVXW EVKYMRK [MXL QI EFSYX XLI RSMWI )ZIRXYEPP] XLI VIWMHIRX SJ XLI

                                           
Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 11 of 35 PageID 11



    YRMX (MIHVI GSQIW SYX - XV] XS I\TPEMR XS XLIQ XLEX XLI] EVI FIMRK ZIV]
    PSYH ERH XLI] EVI ]IPPMRK MR XLI LEPP[E] ;LIR - FVMRK YT XLI LIEPXL GSRGIVRW
    [MXL LEZMRK WS QER] TISTPI MR XLI YRMX HYVMRK GSZMH XLI] WXEVX GYVWMRK EX QI
    WE]MRK ŏ[I EVI EPP LIEPXL GEVI [SVOIVWŏ 8LIVI EVI EX PIEWX  GLMPHVIR MR XLIMV
    YRMX ERH Q] WSR MW MR Q] YRMX 8LMW [EW EPP VIGSVHW OEVIRQTK  ERH [LIR
    - IRXIV Q] LSQI ]SY LIEV Q] WSR EWO [LEX XLEX RSMWI [EW ,I LIEVH XLIQ
    GYWWMRK EX QI EW HMH XLIMV S[R GLMPHVIR 
    - GEPPIH XLI TSPMGI XLI TSPMGI GEQI ERH FVSOI YT XLI TEVX] QSWX TISTPI PIJX 
    %JXIV XLI TSPMGI PIJX XLI] WXEVXIH FIMRK PSYH EKEMR LIV KYIWXW WXEVXIH OMGOMRK
    Q] [EPP ERH GYVWMRK SYXWMHI Q] HSSV - LEH XS QSZI Q] WSR MRXS LMW FIHVSSQ
    ERH XYVR SR E QSZMI VIEPP] PSYH XS HVS[R SYX XLI RSMWIW
    &] XLVS[MRK GSZMH TEVXMIW XLI] EVI RSX SRP] IRHERKIVMRK Q] JEQMP]ŌW LIEPXL
    XLI] EVI IRHERKIVMRK XLI LIEPXL SJ IZIV] TIVWSR MR XLI YRMX %RH SR XST SJ XLEX
    XLI] EVI LIEPXLGEVI [SVOIVWŉXLI] EVI IRHERKIVMRK XLI LIEPXL SJ IZIV]SRI MR
    XLIMV VIWTIGXMZI QIHMGEP JEGMPMXMIW
    - [SYPH PMOI XS ORS[ [LEX XLI ,3% MW KSMRK XS HS EFSYX XLMW - TPER XS TSWX XLI
    ZMHISW XS WSGMEP QIHME I\TPEMRMRK [L] GSZMH MW I\TPSHMRK MR *PSVMHE  8EQTE
    - HS RSX JIIP WEJI MR Q] S[R LSQI
   &PEOI 4PEMRXMƈ

 8LI ,3% VIWTSRHIH [MXL XLI JSPPS[MRK IQEMP Ŏ7SVV] JSV XLMW FYX EGGSVHMRK XS
   XLI ZMHIS MX [EW RSX EJXIV XLI UYMIX LSYVW WS - GERRSX WIRH E RSMWI ZMSPEXMSR XS
   XLIQŏ 0MRHE 0MQE

 %JXIV WSQI FEGO ERH JSVXL GMXMRK GMX] RSMWI SVHMRERGIW ERH SXLIV PE[W 8LI ,3%
   SRP] EKVIIH XS ŎXEPOŏ XS 9RMX ' EJXIV WIZIVEP XLVIEXW SJ PIKEP EGXMSR MRGPYHMRK *,%
   ZMSPEXMSRW

 %HHMXMSREPP] XLI ,3% WXEXIH


                                           
Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 12 of 35 PageID 12



    4PIEWI GSRXMRYI XS HSGYQIRX ERH VITSVX ER] ZMSPEXMSRW SJ XLI 1EPPSV] 7UYEVI
    VYPIW ERH VIKYPEXMSRW - [SYPH GEYXMSR ]SY LS[IZIV EFSYX QEOMRK EYHMS ERH
    ZMHIS VIGSVHMRKW SJ SXLIV VIWMHIRXW [MXLSYX XLIMV ORS[PIHKI SV GSRWIRX &I
    GEYWI XLSWI ZMHISW ]SY WIRX HS RSX KMZI XLI MQTVIWWMSR XLI VIWMHIRXW SJ '
    ORI[ XLI] [IVI FIMRK VIGSVHIH PIX EPSRI KVERXIH XLIMV GSRWIRX - GERRSX YWI
    XLIQ MR ER] [E] 7EQ 'SVWSR

 8LI ZMHIS [EW VIGSVHIH MR E GSQQSR EVIE TYFPMG LEPP[E] [LIVI XLIVI MW RS I\TIG
    XEXMSR SJ TVMZEG]

 -X MW [IPP WIXXPIH PE[ XLEX GSRWIRX MW RSX VIUYMVIH XS VIGSVH MR TYFPMG EVIEW [LIVI
    XLIVI MW RS I\TIGXEXMSR SJ TVMZEG]

 7EQ 'SVWSR [EW MRGSVVIGX [LIR LI WXEXIH XLEX XLI ZMHIS GSYPH RSX FI YWIH MR ER]
    [E] FIGEYWI MX ETTIEVIH XS PEGO GSRWIRX

 %QIVMGE LEW E PSRK LMWXSV] SJ VEGMWQ WXIQQMRK JVSQ JEPWI EPPIKEXMSRW EKEMRWX %JVMGER
    %QIVMGERW IWTIGMEPP] JVSQ 'EYGEWMERW

 4PEMRXMƈ LEW TVIZMSYWP] FIIR E ZMGXMQ SJ WYGL JEPWI EPPIKEXMSRW WXIQQMRK JVSQ VEGMWQ

 (IWTMXI XLI JEGX XLEX 4PEMRXMƈ MRJSVQIH XLI ,3% XLEX XLI ZMHIS [EW VIGSVHIH
    XS TVSXIGX LMQWIPJ JVSQ JEPWI EPPIKEXMSRW (IJIRHERXW EGXMZIP] XVMIH XS HMWGSYVEKI
    4PEMRXMƈ JVSQ PIKEPP] VIGSVHMRK TYFPMG IRGSYRXIVW XS TVSXIGX LMQWIPJ JVSQ HMWGVMQ
    MREXMSR

 8S XLI FIWX SJ 4PEMRXMƈŌW ORS[PIHKI RS WYFWXERXMZI EGXMSR [EW XEOIR XS EHHVIWW
    XLI MWWYI

 3R  4PEMRXMƈ RSXMGIH E ZMHIS GEQIVE LEH FIIR EƋ\IH XS ER I\XIVMSV
    [EPP ERH TSMRXIH EX 4PEMRXMƈŌW VIWMHIRGI

 4PEMRXMƈ LEZMRK ORS[PIHKI XLEX ER]XLMRK EƋ\IH XS I\XIVMSV [EPPW QYWX FI ETTVSZIH
    F] XLI ,3% GSRXEGXIH XLI ,3% XS MRUYMVI EFSYX XLI GEQIVE ERH [LIXLIV MX [EW
    EYXLSVM^IH

                                          
Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 13 of 35 PageID 13



 8LI ,3% GSRƉVQIH XLEX FSEVH ETTVSZEP [EW VIUYMVIH XS EƋ\ XLI GEQIVE FYX
   JEMPIH XS VIWTSRH XS [LIXLIV XLI] LEH EYXLSVM^IH XLI GEQIVE XLEX [EW RS[ TSMRXIH
   EX 4PEMRXMƈŌW VIWMHIRGI

 3R  4PEMRXMƈ WIRX XLI JSPPS[MRK XI\X QIWWEKIW XS ERSXLIV VIWMHIRX
   Ŏ,I] VIHEGXIH OIITW FVIEOMRK XLMRKW ,I NYWX OMPPIH E LIEPXL] XVII ,I OIITW
   TYPPMRK ERH W[MRKMRK SR XLMRKW 7IGSRH XVII LIŌW LYVXOMPPIHŏ 4PEMRXMƈ
   Ŏ%RH LI [EW W[MRKMRK SR XLI PMKLX TSWX TYPPMRK MX Sƈ MXŌW FEWIŏ 4PEMRXMƈ
   Ŏ2S [SVVMIW -ŌZI XSPH LMQ WIZIVEP XMQIW RSX XS HS MX ERH LI OIITW HSMRK MX - NYWX
   HSRŌX [ERX WSQISRI XS KIX XLI LSE MRZSPZIH UYMXI E JI[ TISTPI LIVI HS RSX PMOI
   OMHWŏ 4PEMRXMƈ

 8LI VIJIVIRGIH GLMPH [EW RSX XLI GLMPH XLEX SVMKMREPP] HMWPSHKIH XLI PMKLX TSWX
   LS[IZIV XLMW GLMPH [EW PEVKI IRSYKL XS GSRXMRYI XS HMWPSHKI MX QSVI

 3RGI XLI PMKLX TSWX LEH FIIR HMWPSHKIH F] XLI ƉVWX KVSYT SJ GLMPHVIR QSWX IZIV]
   SXLIV GLMPH LEH FIIR SFWIVZIH KVEFFMRK TYPPMRK ERHSV GPMQFMRK SR XLEX PMKLX
   TSWX

 4PEMRXMƈ LEW RSX SFWIVZIH ER] GLMPHVIR I\LMFMXMRK ER] SJ XLMW FILEZMSV XS[EVHW ER]
   YRHEQEKIH PMKLX TSWXW

 3R  4PEMRXMƈ ƉPIH E GSQTPEMRX [MXL XLI ,3% SZIV E FMG]GPI MR XLI LEPP
   [E] MR ZMSPEXMSR SJ XLI GSQQYRMX]ŌW F]PE[W ERH 'MX] SJ 8EQTE ƉVI GSHI

 8LI ,3% LEH TVIZMSYWP] WIRX SYX ER IQEMP SR XLMW ZIV] XSTMG SR 

    %PP
    8LMW MW ERSXLIV JVMIRHP] VIQMRHIV XLEX RS TIVWSREP MXIQW EVI RSX EPPS[IH XS FI
    WXSVIH MR ER] GSQQSR EVIE SJ XLI TVSTIVX]
    23 FMOIW EVI XS FI WXSVIH YRHIV XLI WXEMVW TIV XLI ƉVI QEVWLEP MJ ]SY LEZI E
    FMOI YRHIV XLI WXEMVW MX [MPP FI VIQSZIH

                                          
Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 14 of 35 PageID 14



    -J ]SY LEZI ER] UYIWXMSRW SV GSRGIVRW TPIEWI JIIP JVII XS KMZI YW E GEPP 0MRHE
    0MQE

 8LI ,3% EPWS LEW XLI JSPPS[MRK VYPI WXEXIH MR XLI [IPGSQI PIXXIV

    &EPGSRMIW4SVGLIW ŉ2S VIWMHIRX WLEPP TIVQMX ER]XLMRK XS JEPP JVSQ E [MRHS[
    SV HSSV SJ XLI TVSTIVX] %PP TPERXW ERH SXLIV MXIQW QYWX FI WIGYVIH SR XLI
    FEPGSR] ERH RS TPERXW SV SXLIV MXIQ WLEPP FI TIVQMXXIH SR E PIHKI 2S PMRIRW
    GPSXLW GPSXLMRK GYVXEMRW VYKW QSTW XS[IPW SV PEYRHV] SJ ER] OMRHW SV SXLIV
    EVXMGPIW WLEPP FI WLEOIR SV LYRK JVSQ ER] SJ XLI [MRHS[W FEPGSRMIW SV SXLIV
    TSVXMSRW SJ XLI GSRHSQMRMYQ TVSTIVX] 2S FMG]GPIW WLEPP FI PIJX MR IRXV] [E]W
    GSQQSR EVIEW SV YRHIV WXEMVW 1EPPSV] 7UYEVI 'SRHSQMRMYQW ;IPGSQI
    0IXXIV

 ,3% RIZIV VIWTSRHIH XS XLI GSQTPEMRX

 3R  XLI ,3% WIRX XLI JSPPS[MRK IQEMP XS 4PEMRXMƈ ERH TVIWYQEFP] XS
   SXLIV VIWMHIRXW 

    %PP
    8LIVI EVI GLMPHVIR YRWYTIVZMWIH VYRRMRK EVSYRH XLI GSQTPI\ HIWXVS]MRK XLI
    PERHWGETI ERH FVIEOMRK XLI PMKLX TSPIW MR XLI GSQTPI\ ERH MR XLI TSSP [MXLSYX
    ER EHYPX
    8LMW MW YREGGITXEFPI ERH XLI TEVIRXW [MPP FI ƉRIH ERH GLEVKIH JSV XLI VITEMV
    SJ XLI PMKLX TSPI ERH VIWXSVMRK XLI PERHWGETMRK
    %PP GLMPHVIR RIIH XS FI WYTIVZMWIH ERH EVI RSX EPPS[IH MR XLI TSSP [MXLSYX ER
    EHYPX &E] 6MHKI 4VSTIVX] 1EREKIQIRX

 3R  XLI ,3% WIRX 4PEMRXMƈ ERH 0ERHPSVH XLI JSPPS[MRK ZMSPEXMSR

    =39 %6) ,)6)&= 238-*-)( 8,%8 =39 36 =396 +9)787 %6)
    -2 :3-0%8-32 3* '32(31-2-91 %773'-%8-32 690)7 %2( 6)+
    90%8-327 ;I LEZI VIGIMZIH QYPXMTPI GSQTPEMRXW SJ ]SYV GLMPH VYRRMRK

                                           
Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 15 of 35 PageID 15



    EVSYRH YRWYTIVZMWIH ERH FIMRK HIWXVYGXMZI EVSYRH XLI GSQTPI\ 7II EXXEGLIH
    TLSXSW ;I EVI KIXXMRK UYSXIW XS LEZI XLI MXIQW Ɖ\IH ERH [I [MPP FI WIRHMRK
    XLI MRZSMGI XS ]SY %PWS RS GLMPHVIR EVI XS FI MR XLI TSSPTSSP EVIE SV GPYF
    LSYWI [MXLSYX EHYPX WYTIVZMWMSR -J XLMW FILEZMSV GSRXMRYIW MR XLI JYXYVI XLMW
    EGXMSR QE] MRGPYHI SRI SV EPP SJ XLI JSPPS[MRK ƉRIW VITSVXMRK SJ XLMW HMWXYV
    FERGI XS EYXLSVMXMIW ERH PIKEP EGXMSR EKEMRWX ]SY ]SYV KYIWXW SV ]SYV XIRERXW
     7EQ 'SVWSR

 8LI IQEMP [LMGL XLI ZMSPEXMSR [EW EXXEGLIH WXEXIH

    7II EXXEGLIH ZMSPEXMSR RSXMGI ERH TLSXSW SJ ]SYV WSR ERH XLI HEQEKI LI GEYWIH
    EVSYRH XLI GSQQYRMX]
    ;I EVI MR XLI TVSGIWW SJ HIEPMRK [MXL XLI SXLIV TEVIRXW EW [IPP FYX [I EVI
    KIXXMRK UYSXIW XS LEZI XLI PERHWGETI Ɖ\IH XLI PMKLX TSPI Ɖ\IH ERH XLI MRZSMGI
    [MPP FI WIRX XS ]SY JSV TE]QIRX
    ;I I\TIGX ]SYV GLMPH ERH XLI SXLIVW [LS [I EVI GSRXEGXMRK XS KS SYX ERH
    W[IIT XLI WLIPP FEGO MRXS XLI FIHW
    2S GLMPHVIR EVI XS FI MR XLI TSSP EVIETSSP ERH SV GPYF LSYWI [MXLSYX EHYPX
    WYTIVZMWMSR -J ]SYV GLMPH MW WIIR MR XLIWI EVIEW ]SY [MPP FI ƉRIH
    ;I I\TIGX XLMW XS RSX LETTIR EKEMR [I HS LEZI QYPXMTPI VIWMHIRXW GSQTPEMR
    MRK EFSYX XLIWI OMHW VYRRMRK EVSYRH YRWYTIVZMWIH ERH HIWXVS]MRK XLI %WWSGM
    EXMSRW TVSTIVX] 0MRHE 0MQE

 8LI ƉVWX MQEKI GSRXEMRIH WSQI TPERX WXIQW FVSOIRŉRS GLMPHVIR TMGXYVIH

 8LI WIGSRH MQEKI GSRXEMRIH GVYWLIH WIE WLIPPW SR E FVMGO WMHI[EPOŉRS GLMPHVIR
    TMGXYVIH

 8LI XLMVH MQEKI GSRXEMRIH E JEPPIR XVIIŉRS GLMPHVIR EVI TMGXYVIH 8LMW MW XLI WEQI
    JEPPIR XVII XLEX [EW VIJIVIRGIH MR 4PEMRXMƈŌW XI\X QIWWEKI XLI TVMSV [IIO



                                          
Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 16 of 35 PageID 16



 8LI JSYVXL TLSXS GSRXEMRIH XLI GIQIRX JSYRHEXMSR SJ E PMKLX TSWX XLEX ETTIEVW XS
    LEZI FIIR HMWPSHKIH 8LMW MW XLI WEQI HEQEKIH PMKLX TSWX XLEX [EW VIJIVIRGIH MR
    4PEMRXMƈŌW XI\X QIWWEKI XLI TVMSV [IIO

 8LI ƉJXL TLSXS GSRXEMRIH 4PEMRXMƈŌW WSR KVEFFMRK SRXS E PMWXMRK PMKLX TSWX [MXL
    FSXL LERHW [MXL SRI JSSX SR XLI KVSYRH ERH SRI JSSX SR XLI PS[IV IRH SJ XLI FEWI
    EW MJ EXXIQTXMRK XS GPMQF EW ERSXLIV GLMPH MW [EXGLMRK 8LMW MW XLI WEQI HEQEKIH
    PMKLX TSWX XLEX [EW VIJIVIRGIH MR 4PEMRXMƈŌW XI\X QIWWEKI XLI TVMSV [IIO

 4PEMRXMƈ HIRMIH EPP SJ XLI EPPIKEXMSRW MR XLI :MSPEXMSR 2SXMGI ERH VIJYWIH XS TE]
    ER] SJ XLI QSRI] HIQERHIH

 3R  %JXIV ,3% VIJYWIH XS VIQSZI XLI TVIZMSYWP] VITSVXIH FMG]GPI MR
   ZMSPEXMSR SJ MXW S[R F]PE[W ERH PSGEP PE[W 4PEMRXMƈ IQEMPIH E 'MX] SJ 8EQTE *MVI
    1EVWLEP 4PEMRXMƈ XLIR JSV[EVHIH XLMW IQEMP XS (IJIRHERXW

 % WLSVX XMQI PEXIV XLI FMG]GPI [EW VIQSZIH

 3R  4PEMRXMƈ VITSVXIH XLI ,3% XS XLI 'MX] SJ 8EQTE JSV JEMPMRK XS
    TYPP VIUYMVIH TIVQMXW JSV E TSSP VIRSZEXMSR ERH XLIR MRJSVQMRK (IJIRHERXW SJ
    XLMW ZMSPEXMSR

 3R  4PEMRXMƈ VITSVXIH XLI ,3% XS XLI 'MX] SJ 8EQTE JSV GSHI ZMSPE
    XMSRW ERH XLIR MRJSVQIH (IJIRHERXW XLEX LI LEH HSRI WS

 3R  4PEMRXMƈ VITSVXIH ZEVMSYW TVSTIVX] QEMRXIRERGI MWWYIW MRGPYHMRK
    FYX RSX PMQMXIH XS SZIVKVS[R ZIKIXEXMSR GPSKKIH WXSVQ KYXXIVW FEVI IPIGXVMGEP
   [MVIW WXVYRK EGVSWW XLI KVSYRH FVSOI I\XIVMSV JIRGI FVSOIR WIGYVMX] KEXIW IXG

 3R  8LI ,3% WIRX XLI 4PEMRXMƈ XLI JSPPS[MRK IQEMP

    &PEOI
    8LERO ]SY JSV FVMRKMRK EPP XLIWI QEXXIVW XS SYV EXXIRXMSR ;I XEOI XLIWI GSR
    GIVRW WIVMSYWP] ERH [MPP EHZMWI XLI &SEVH EGGSVHMRKP] ERH XEOI RIGIWWEV] ERH
    ETTVSTVMEXI EGXMSR

                                          
Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 17 of 35 PageID 17



    -J EPP VIWMHIRXW JSPPS[ XLI VYPIW ERH EGX [MXL VIWTIGX JSV XLI GSQQSR TVSTIVX]
    1EPPSV] 7UYEVI [MPP GSRXMRYI XS FI E TPIEWERX TPEGI JSV EPP TEVXMIW XS VIWMHI
     7EQ 'SVWSR

 3R  4PEMRXMƈ WIRX XLI JSPPS[MRK IQEMP XS XLI ,3%

    8LMW LEW FIIR ER SRKSMRK MWWYI [MXL 1EPPSV] 7UYEVI & )\XVIQIP] PSYH
    XEPOMRK  PEYKLMRK  GPETTMRK -X WXEVXIH XSRMKLX EVSYRH  F] 41 - WXEVXIH
    VIGSVHMRK - YWIH E HIGMFIP QIXIV XS GSRƉVQ XLI] [IVI SZIV  HIGMFIPW EX
    XMQIW VIEGLMRK SZIV  MR ZMSPEXMSR SJ 'MX] SJ 8EQTE RSMWI SVHMRERGIW %HHM
    XMSREPP] XLI] EVI LEZMRK GSRZIVWEXMSRW  PERKYEKI XLEX EVI MRETTVSTVMEXI JSV E
    ]SYRK GLMPH XLEX [I GER LIEV GPIEV EW HE] MR SYV YRMX 8LI] [IVI WE]MRK ŏRMK
    KIVŏ ŏJYGOŏ ŏWLMXŏ ŏEWWŏ IXG )ZIR EFWIRX XLI RSMWI PIZIP XLI PERKYEKI
    MW MRETTVSTVMEXI [LIR - GERRSX IWGETI MX JVSQ Q] S[R YRMX 8LMW MW E WGLSSP
    RMKLX PSXW SJ TISTPI LIVI LEZI GLMPHVIR [LS RIIH XS WPIIT
    &I XLEX EW MX QE] ]SY RIIH RSX VIP] SR GMX] SJ XEQTE SVHMRERGIW SV PERKYEKI
    EPSRK XS GMXI XLIQ XLI] OITX KSMRK TEWX 41 *MVWX VIGSVHMRK [EW XEOIR
    EVSYRH 41 WIGSRH VIGSVHMRK [EW XEOIR EX  41 %W - [VMXI XLMW IQEMP
    EX 41 - GER WXMPP LIEV XLIQ XEPOMRK ERH PEYKLMRK GPIEV EW HE] MR Q] YRMX
    &IWX 6IKEVHW &PEOI 4PEMRXMƈ

 5YMGOP] JSPPS[IH F] ERSXLIV IQEMP Ŏ-X MW RS[ 41 ERH XLI] EVI WXMPP KSMRK EX
   MX FIMRK PSYH %XXEGLIH MW ERSXLIV ZMHIS XEOIR EX  41ŏ 4PEMRXMƈ

 8LI ,3% RIZIV VIWTSRHIH

 (IJIRHERXW LIPH E QIIXMRK MR IEVP] 2SZIQFIV  [LIVI 4PEMRXMƈ [EW E XSTMG
   SJ GSRZIVWEXMSR

 3R SV WLSVXP] EJXIV XLEX QIIXMRK (IJIRHERXW QEHI E HIGMWMSR XS RSX VIRI[ 4PEMR
   XMƈŌW PIEWI VEXLIV XLER Ɖ\ XLI ZMSPEXMSRW 4PEMRXMƈ LEH GSQTPEMRIH SJ


                                          
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 18 of 35 PageID 18



  3R  ER EKIRX JSV 0ERHPSVH MRJSVQIH 4PEMRXMƈ XLEX LMW PIEWI [SYPH RSX
     FI VIRI[IH

 0ERHPSVH VIJYWIH XS KMZI E VIEWSR JSV [L] XLI XLI PIEWI [EW RSX FIMRK VIRI[IH

 3R  4PEMRXMƈ WIRX XLI JSPPS[MRK IQEMP XS (IJIRHERXW

     - EQ [VMXMRK XS ]SY EKEMR EFSYX XLMW TVSFPIQ -X JIIPW PMOI ]SY EVI MKRSVMRK Q]
     GSQTPEMRXW XS HMWGSYVEKI QI JVSQ PMZMRK LIVI 8LI] XLVI[ ERSXLIV PSYH KEXL
     IVMRK PEWX RMKLX [MXL I\XVIQIP] PSYH XEPOMRK XLI] [SOI Q] WSR YT EX 41
     [MXL ZIV] PSYH 8LMW GSRXMRYIH YRXMP QMHRMKLX 2SX SRP] [EW MX I\XVIQIP] PSYH
     ERH [SOI Q] WSR YT SR E WGLSSP RMKLX 8LIMV GLSMGI SJ PERKYEKI [EW EKEMR
     ZIV] GSPSVJYP ŏLSI XLMW JYGO XLEX FMXGL XLMW WLMX XLEXŏ %KEMR XLI TVSFPIQ
     MW XLI WEQI EW PEWX XMQI XLI] EVI PIEZMRK XLIMV WGVIIR HSSV STIR [LMPI XLI]
     EVI LEZMRK XLIWI KEXLIVMRKW 8LI] QE] NYWX FI ƉRI MJ XLI] WMQTP] GPSWIH XLIMV
     HSSV 8LIWI TISTPI LEZI RSX FIIR LIVI ZIV] PSRK ]IX XLI RYQFIV SJ XMQIW
     XLMW LEW LETTIRIH MW RYQIVSYW
     - XSSO E  QMRYXI GSRXMRYSYW ZMHIS WLSVXP] EJXIV  41 MJ ]SY [SYPH PMOI E
     GST] - RIIH XS XVERWGSHI MX EW MXŌW +& MŌPP WIRH MX PEXIV XSHE] SV XSQSVVS[
     -X GETXYVIW FSXL XLIMV ZSPYQI ERH XLIMV GSPSVJYP GLSMGI SJ [SVHW
     %VI ]SY KSMRK XS LERHPI MX XLMW XMQI ERH IRJSVGI ]SYV GSZIRERXW#
     &IWX 6IKEVHW &PEOI 4PEMRXMƈ

 8LI ,3% HMH ƉREPP] EHHVIWW XLI RSMWI EJXIV 41 MWWYI ERH XLI PERKYEKI MWWYI
     LS[IZIV JEMPIH XS IRJSVGI MXW GSZIRERXW EFSYX RSMWI PIZIPW MR ZMSPEXMSR SJ 'MX] SJ
     8EQTE SVHMRERGIW EW MXŌW GSZIRERXW VIUYMVI MX XS HS

 4PEMRXMƈ WIRX 0ERHPSVH E HVEJX SJ XLMW GSQTPEMRX XS XV] XS WIXXPI XLI QEXXIV FIJSVI
     KSMRK XS GSYVX

 0ERHPSVH RIZIV VIWTSRHIH


                                            
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 19 of 35 PageID 19




 :     'PEMQW *SV 6IPMIJ
     7YTTPIQIRXEP &EGOKVSYRH 'LIGOW


                                          'SYRX -
       :MSPEXMSR SJ  97' j  IX WIU Ŏ*EMV 'VIHMX 6ITSVXMRK %GXŏ *EMPYVI XS (MWTYXI

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 3R  4PEMRXMƈ ETTPMIH XS VIRX 1EPPSV] 7UYEVI 9RMX ' JVSQ 0ERHPSVH

 3R  4PEMRXMƈ [EW MRJSVQIH F] 0ERHPSVHŌW EKIRX XLEX ,3% LEH HIRMIH
     LMW ETTPMGEXMSR HYI XS GVMQMREP LMWXSV] VITSVXIH SR XLI FEGOKVSYRH GLIGO

 4PEMRXMƈ TVSQTXP] ƉPIH E HMWTYXI JSV XLI IVVSRISYW FEGOKVSYRH VITSVX

 3R SV EFSYX  (IJIRHERXW JSVGIH 4PEMRXMƈ XS TE] JSV ERH YRHIVKS E WIG
     SRH GVMQMREP FEGOKVSYRH GLIGO EJXIV TEWWMRK XLI ƉVWX GVMQMREP FEGOKVSYRH GLIGO
     EJXIV E WYGGIWWJYP HMWTYXI

 (IJIRHERXW GSRHYGX [EW [MPPJYP ERH SFNIGXMZIP] YRVIEWSREFPI

 (IWTMXI XLI WYGGIWWJYP HMWTYXI (IJIRHERXW RSRIXLIPIWW XSSO EHZIVWI EGXMSR EKEMRWX
     4PEMRXMƈ F] HIR]MRK LMW ETTPMGEXMSR IƈIGXMZIP] EFVSKEXMRK 4PEMRXMƈŌW VMKLX XS HMW
     TYXI MREGGYVEXI MRJSVQEXMSR SR LMW VITSVX MR ZMSPEXMSR SJ  97' j F  & -: 

 8LI JEGX XLEX (IJIRHERXW EPPS[IH 4PEMRXMƈ XS VIETTP] HSIW RSX EFVSKEXI XLI JEGX
     XLEX XLI] MPPIKEPP] HIRMIH LMW ƉVWX ETTPMGEXMSR




                                         'SYRX --
  :MSPEXMSR SJ  97' j  IX WIU Ŏ*EMV 'VIHMX 6ITSVXMRK %GXŏ *EMPYVI XS WIRH (IRMEP 0IXXIV

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

                                                
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 20 of 35 PageID 20



 3R  4PEMRXMƈ ETTPMIH XS VIRX 1EPPSV] 7UYEVI 9RMX ' JVSQ 0ERHPSVH

 3R  4PEMRXMƈ [EW MRJSVQIH F] 0ERHPSVHŌW EKIRX XLEX ,3% LEH HIRMIH
     LMW ETTPMGEXMSR HYI XS GVMQMREP LMWXSV] VITSVXIH SR XLI FEGOKVSYRH GLIGO

 (IJIRHERXW GSRHYGX [EW [MPPJYP ERH SFNIGXMZIP] YRVIEWSREFPI

 4VMSV XS EHZIVWI EGXMSR FIMRK XEOIR (IJIRHERXW JEMPIH XS E JYVRMWL E GST] SJ XLI
     VITSVX ERH F TVSZMHI E HIWGVMTXMSR MR [VMXMRK SJ XLI VMKLXW SJ XLI GSRWYQIV EW
     TVIWGVMFIH F] XLI &YVIEY YRHIV WIGXMSR K G   MR ZMSPEXMSR SJ  97' j
    F F  % 




                                      'SYRX ---
            :MSPEXMSR SJ  97' j  *EMV ,SYWMRK %GX 6EGMEP (MWGVMQMREXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 3R  4PEMRXMƈ ETTPMIH XS VIRX 1EPPSV] 7UYEVI 9RMX ' JVSQ 0ERHPSVH

 3R  4PEMRXMƈ [EW MRJSVQIH F] 0ERHPSVHŌW EKIRX XLEX ,3% LEH HIRMIH
     LMW ETTPMGEXMSR HYI XS GVMQMREP LMWXSV] VITSVXIH SR XLI FEGOKVSYRH GLIGO

 4PEMRXMƈ TVSQTXP] ƉPIH E HMWTYXI JSV XLI IVVSRISYW FEGOKVSYRH VITSVX

 3R SV EFSYX  (IJIRHERXW JSVGIH 4PEMRXMƈ XS TE] JSV ERH YRHIVKS E WIG
     SRH GVMQMREP FEGOKVSYRH GLIGO EJXIV TEWWMRK XLI ƉVWX GVMQMREP FEGOKVSYRH GLIGO
     EJXIV E WYGGIWWJYP HMWTYXI

  E 8LI TVEGXMGI MW EVFMXVEV] EVXMƉGMEP ERH YRRIGIWWEV] XS EGLMIZI E ZEPMH MRXIVIWX SV
     PIKMXMQEXI SFNIGXMZI FIGEYWI XLIVI MW RS RIIH JSV EHHMXMSREP FEGOKVSYRH GLIGOW MJ
     XLI 4PEMRXMƈ TEWWIH XLI ƉVWX



                                             
Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 21 of 35 PageID 21



 F %HHMXMSREP GVMQMREP FEGOKVSYRH GLIGOW LEW E HMWTVSTSVXMSREXIP] EHZIVWI IƈIGX SR
   %JVMGER %QIVMGERW EW XLI] EVI QYGL QSVI PMOIP] XS LEZI GSRXEGX [MXL PE[ IRJSVGI
   QIRX ERH XLI GVMQMREP NYWXMGI W]WXIQ ERH EVI XLYW QSVI PMOIP] XS LEZI IVVSRISYW
   VIGSVHW SV VIGSVHW EX EPP
 G -R  %JVMGER %QIVMGERW GSQTVMWIH ETTVS\MQEXIP]  TIVGIRX SJ XLI XSXEP TVMWSR
   TSTYPEXMSR MR XLI 9RMXIH 7XEXIW FYX SRP] EFSYX  TIVGIRX SJ XLI GSYRXV]ŌW XSXEP
   TSTYPEXMSR -R SXLIV [SVHW %JVMGER %QIVMGERW [IVI MRGEVGIVEXIH EX E VEXI RIEVP]
   XLVII XMQIW XLIMV TVSTSVXMSR SJ XLI KIRIVEP TSTYPEXMSR ,MWTERMGW [IVI WMQMPEVP]
   MRGEVGIVEXIH EX E VEXI HMWTVSTSVXMSREXI XS XLIMV WLEVI SJ XLI KIRIVEP TSTYPEXMSR
   [MXL ,MWTERMG MRHMZMHYEPW GSQTVMWMRK ETTVS\MQEXIP]  TIVGIRX SJ XLI TVMWSR TST
   YPEXMSR FYX SRP] EFSYX  TIVGIRX SJ XLI XSXEP 97 TSTYPEXMSR -R GSRXVEWX RSR
   ,MWTERMG ;LMXIW GSQTVMWIH ETTVS\MQEXIP]  TIVGIRX SJ XLI XSXEP 97 TSTYPEXMSR
   FYX SRP] EFSYX  TIVGIRX SJ XLI TVMWSR TSTYPEXMSR MR 
 H %GVSWW EPP EKI KVSYTW XLI MQTVMWSRQIRX VEXIW JSV %JVMGER %QIVMGER QEPIW MW EP
   QSWX WM\ XMQIW KVIEXIV XLER JSV ;LMXI QEPIW ERH JSV ,MWTERMG QEPIW MX MW SZIV
   X[MGI XLEX JSV RSR,MWTERMG ;LMXI QEPIW
 I 8LIWI HMWTEVMXMIW EVI JYVXLIV [MHIRIH F] XLI JEGX XLEX %JVMGER %QIVMGERW ERH ,MW
   TERMGW EVI JEV QSVI PMOIP] XS VIRX XLER S[R XLER 'EYGEWMERW 8LI TEVX SJ 8EQTE
   [LIVI XLI TVSTIVX] VIWMHIW MW XLI QSWX VEGMEPP] WIKVIKEXIHŉ[MXL XLI LMKLIWX TIV
   GIRXEKI SJ 'EYGEWMERWŉTEVX SJ 8EQTE
 J 8LIVI MW E VSFYWX GEYWEP PMRO FIX[IIR EHHMXMSREP FEGOKVSYRH GLIGOW ERH GLEVKMRK
   %JVMGER %QIVMGERW LMKLIV VIRXEP ETTPMGEXMSRW EW XLI ETTPMGERX [EW JSVGIH XS TE]
   JSV XLI EHHMXMSR FEGOKVSYRH GLIGO
 K 8LI EHHMXMSREP WGVYXMR] EPWS LEW E GLMPPMRK EƈIGX SR %JVMGER %QIVMGERW ETTP]MRK
   JSV E VIRXEP SV GSRXMRYMRK XLI VIRXEP ETTPMGEXMSR EJXIV TEWWMRK XLI ƉVWX FEGOKVSYRH
   GLIGO
 L 8LI HMWTEVMX] GEYWIH F] XLI TVEGXMGI LEW XLI WMKRMƉGERX EW MX HMWTVSTSVXMSREPP]

                                         
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 22 of 35 PageID 22



     GLEVKIW %JVMGER %QIVMGERW EX PIEWX HSYFPI XLI VIRXEP ETTPMGEXMSR JII EW 'EYGEWMER
     ETTPMGERXW
   M 8LIVI MW E HMVIGX VIPEXMSR FIX[IIR XLI EHHMXMSREP FEGOKVSYRH GLIGO QERHEXIH F]
     (IJIRHERXW ERH 4PEMRXMƈ FIMRK GLEVKIH QSVI QSRI] JSV E VIRXEP ETTPMGEXMSR

 4PEMRXMƈ [EW XVIEXIH HMƈIVIRXP] XLER SXLIV ETTPMGERXW [MXL XLI XIVQW ERH GSRHM
     XMSRW SJ E VIRXEP F] WYFNIGXMRK 4PEMRXMƈ XS ER EHHMXMSREP GVMQMREP FEGOKVSYRH GLIGO
     XLEX [EW RSX VIUYMVIH SJ SXLIV ETTPMGEXMSRW SR XLI FEWMW SJ VEGI MR ZMSPEXMSR SJ 
     97' j  F 


     6IWXVMGXMRK 'LMPHVIR 4PE]MRK 3YXWMHI


                                       'SYRX -:
            :MSPEXMSR SJ  97' j  *EMV ,SYWMRK %GX *EQMP] (MWGVMQMREXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 3R  &E] 6MHKI ERH XLI ,3% IREGXIH E RI[ VYPI MR VIWTSRWI XS WSQI
     TVSTIVX] HEQEKI XLEX [EW TYVTSVXIHP] HSRI F] E QMRSVMX] SJ GLMPHVIR Ŏ%PP GLMP
     HVIR RIIH XS FI WYTIVZMWIH ERH EVI RSX EPPS[IH MR XLI TSSP [MXLSYX ER EHYPXŏ
      0MRHE 0MQE

 (IJIRHERXW MQTSWIH ER SZIVP] FVSEH ERH YRHYP] FYVHIRWSQI TSPMG] VIPEXIH XS
     GLMPHVIR XLEX [IVI RSX XLI PIEWX VIWXVMGXMZI QIERW XS IRWYVI WEJIX] ERH IRNS]QIRX
     SJ XLI TVIQMWIW F] EPP XIRERXW

 %W ER I\EQTPI SJ LS[ SZIV FVSEH XLMW TSPMG] MW E WIZIRXIIR ]IEV SPH MW GYVVIRXP]
     JSVFMHHIR JVSQ FIMRK SYXWMHI MR XLI TSSP EVIE YRWYTIVZMWIH

 8LMW TSPMG] LEH ER MQQIHMEXI GLMPPMRK IƈIGX EW QSWX SYXWMHI TPE] MR XLI GSQQSR
     EVIEW GIEWIH

                                             
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 23 of 35 PageID 23



 4PEMRXMƈŌW GLMPH LEW WTIGMEP RIIHW SRI SJ XLI EVIEW LI WXVYKKPIW [MXL MW WSGMEP MR
     XIVEGXMSR %W E HMVIGX VIWYPX SJ (IJIRHERXŌW TSPMG] 4PEMRXMƈŌW GLMPH LEW PSWX STTSV
     XYRMXMIW XS PIEVR ERH KVS[ WSGMEPP] EW SXLIV GLMPHVIR EVI RS PSRKIV KSMRK SYXWMHI EW
     QYGL XS TPE] 4PEMRXMƈŌW GLMPH MW ER SRP] GLMPH ERH LEW RS SXLIV GLMPHVIR MRWMHI SJ
     LMW LSQI XS TPE] [MXL

 &] IREGXMRK WYGL E TSPMG] (IJIRHERXW HMWGVMQMREXIH EKEMRWX 4PEMRXMƈ [MXL XLI
     XIVQW GSRHMXMSRW SV TVMZMPIKIW FEWIH SR LMW JEQMPMEP WXEXYW MR ZMSPEXMSR SJ 
     97' j  F 




                                         'SYRX :
                     :MSPEXMSR SJ *PE 7XEX jj  *EQMP] (MWGVMQMREXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 8LI WEQI JEGX TEXXIVR MR 8LI TVIZMSYW GSYRX EPWS ZMSPEXIW *PE 7XEX jj  




                                        'SYRX :-
            :MSPEXMSR SJ  97' j  *EMV ,SYWMRK %GX *EQMP] (MWGVMQMREXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 3R SV EFSYX IEVP] %YKYWX  XLI ,3% MWWYIH E RSMWI ZMSPEXMSR XS ERSXLIV YRMX MR
     FYMPHMRK ) JSV XLIMV ]IEV SPH GLMPH IQMXXMRK RSMWI [LIR [EOMRK YT MR XLI QMHHPI
     SJ XLI RMKLX [MXL RMKLXQEVIW

 4PEMRXMƈŌW GLMPH SJXIR LEW WPIIT SZIVW MR XLMW YRMX

 4PEMRXMƈŌW GLMPH EPWS SGGEWMSREPP] [EOIW YT HYVMRK PEXI LSYVW [MXL RMKLXQEVIW ERH
     IQMXW RSMWIW

                                               
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 24 of 35 PageID 24



 -X MW E RSVQEP GLMPH FILEZMSV XS SGGEWMSREPP] [EOI YT RSMWMP] [MXL RMKLXQEVIW

 &E] 6MHKI ERH XLI ,3% LEZI ER YR[VMXXIR TSPMG]ŉ[LMGL XLI] LEZI EGXIH SR EX
     PIEWX X[MGIŉSJ MWWYMRK RSMWI ZMSPEXMSRW XS GLMPHVIR [LS [EOI YT JVSQ RMKLXQEVIW

 4PEMRXMƈ MW YRHIV GSRWXERX XLVIEX SJ FIMRK MWWYIH E ZMSPEXMSR JSV XLMW TSPMG] MR FSXL
     LMW S[R YRMX ERH SXLIV YRMXW MR XLI GSQTPI\ [LIVI 4PEMRXMƈŌW GLMPH QE] XIQTSVEV
     MP] VIWMHI JSV WPIIT SZIVW

 7YGL E TSPMG] MW JEGMEPP] HMWGVMQMREXMSR FEWIH SR JEQMPMEP WXEXYW MR ZMSPEXMSR SJ 
     97' j  F 




                                      'SYRX :--
                   :MSPEXMSR SJ *PE 7XEX jj  *EQMP] (MWGVMQMREXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 8LI WEQI JEGX TEXXIVR MR 8LI TVIZMSYW GSYRX EPWS ZMSPEXIW *PE 7XEX jj  




                                     'SYRX :---
            :MSPEXMSR SJ  97' j  *EMV ,SYWMRK %GX *EQMP] (MWGVMQMREXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 (IJIRHERX ,3% LEW XLI JSPPS[MRK VYPI

     'LMPHVIR [MPP FI XLI HMVIGX VIWTSRWMFMPMX] SJ XLIMV TEVIRXW SV PIKEP KYEVHMERW
     MRGPYHMRK JYPP WYTIVZMWMSR SJ XLIQ [LMPI [MXLMR 'SRHSQMRMYQ 4VSTIVX] ERH
     MRGPYHMRK JYPP GSQTPMERGI F] XLIQ SJ XLIWI 6YPIW ERH 6IKYPEXMSRW ERH EPP SXLIV
     VYPIW ERH VIKYPEXMSRW SJ XLI %WWSGMEXMSR 6YPIW ERH 6IKYPEXMSRW 

                                             
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 25 of 35 PageID 25



 (IJIRHERXW MQTSWIH ER SZIVP] FVSEH ERH YRHYP] FYVHIRWSQI TSPMG] VIPEXIH XS
     GLMPHVIR XLEX [IVI RSX XLI PIEWX VIWXVMGXMZI QIERW XS IRWYVI WEJIX] ERH IRNS]QIRX
     SJ XLI TVIQMWIW F] EPP XIRERXW

 8LI VYPI MW WS FVSEH XLEX MX IZIR TVIZIRXW ER]SRI YRHIV XLI EKI SJ IMKLXIIR JVSQ
     YWMRK XLI GSQQSR [EPO[E]W XS IRXIV SV I\MX XLI TVSTIVX] [MXLSYX EHYPX WYTIVZM
     WMSR

 8LI VYPI EPWS YRRIGIWWEVMP] TVIZIRXW GLMPHVIR JVSQ TPE]MRK SYXWMHI YRPIWW WYTIV
     ZMWIH

 8LMW TSPMGMIW YRPE[JYPP] HIRMIW GLMPHVIR IUYEP YWI SJ XLI TVSTIVX]

 &] IREGXMRK WYGL E TSPMG] (IJIRHERXW HMWGVMQMREXIH EKEMRWX 4PEMRXMƈ [MXL XLI
     XIVQW GSRHMXMSRW SV TVMZMPIKIW FEWIH SR LMW JEQMPMEP WXEXYW MR ZMSPEXMSR SJ 
     97' j  F 




                                         'SYRX -<
                     :MSPEXMSR SJ *PE 7XEX jj  *EQMP] (MWGVMQMREXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 8LI WEQI JEGX TEXXIVR MR 8LI TVIZMSYW GSYRX EPWS ZMSPEXIW *PE 7XEX jj  


     :MHIS 7YVZIMPPERGI


                                          'SYRX <
             :MSPEXMSR SJ  97' j  *EMV ,SYWMRK %GX (MWEFMPMX] (MWGVMQMREXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI


                                                
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 26 of 35 PageID 26



 %W E HMVIGX VIWYPX SJ EYXMWXMG FILEZMSV I\LMFMXIH F] 4PEMRXMƈŉMRGPYHMRK VITSVXMRK
     ERH MRZIWXMKEXMRK RSMWI ZMSPEXMSRW ERH '(' '3:-( ZMSPEXMSRW XEOMRK TLSXSW
     MR TYFPMG TPEGIW HSGYQIRXMRK ZMSPEXMSRWŉ(IJIRHERXW ETTVSZIH XLI TPEGIQIRX SJ
     E ZMHIS GEQIVE TSMRXIH EX 4PEMRXMƈŌW VIWMHIRGI TPEGMRK LMQ YRHIV  LSYV ZMHIS
     WYVZIMPPERGI

 2S SXLIV YRMXW [IVI TPEGIH YRHIV ZMHIS WYVZIMPPERGI EX XLMW XMQI

 (IJIRHERXW HMWGVMQMREXIH EKEMRWX 4PEMRXMƈ MR XLI XIVQW GSRHMXMSRW SV TVMZMPIKIW
     F] XVIEXMRK LMQ HMƈIVIRXP] SR XLI FEWMW SJ HMWEFMPMX] %7( MR ZMSPEXMSR SJ  97'
     j  J  




                                      'SYRX <-
                 :MSPEXMSR SJ *PE 7XEX jj  (MWEFMPMX] (MWGVMQMREXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 8LI WEQI JEGX TEXXIVR MR 8LI TVIZMSYW GSYRX EPWS ZMSPEXIW *PE 7XEX jj  


     %YHMS 7IRWMXMZMX]


                                      'SYRX <--
          :MSPEXMSR SJ  97' j  *EMV ,SYWMRK %GX (MWEFMPMX] (MWGVMQMREXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 %YHMXSV] WIRWMXMZMXMIW EVI GSQQSR EQSRK TISTPI [MXL EYXMWQ WTIGXVYQ HMWSVHIV
     HMEKRSWIW Ŏ%7(ŏ 

 4PEMRXMƈ LEW EYHMXSV] WIRWMXMZMXMIW HYI XS %7(


                                             
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 27 of 35 PageID 27



 4PEMRXMƈ VITSVXIH QYPXMTPI RSMWI ZMSPEXMSRW XS (IJIRHERXŌW MR ZMSPEXMSR SJ XLIMV S[R
     '' 6

 (IJIRHERXW VIJYWIH XS EHHVIWW ER] SJ XLI RSMWI GSQTPEMRXW XLEX SGGYVVIH FIJSVI
      41 XLEX ZMSPEXIH XLIMV '' 6

 (IJIRHERXW HMWGVMQMREXIH EKEMRWX 4PEMRXMƈ SR XLI FEWMW SJ HMWEFMPMX] Ŏ%7(ŏ F]
     WIPIGXMZIP] IRJSVGMRK XLIMV S[R '' 6 XLIVIF] EPPS[MRK I\GIWWMZI RSMWI XS HMWXVIWW
     EYXMWXMG VIWMHIRXW Ŏ4PEMRXMƈŏ MR ZMSPEXMSR SJ  97' j  J  




                                      'SYRX <---
                  :MSPEXMSR SJ *PE 7XEX jj  (MWEFMPMX] (MWGVMQMREXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 8LI WEQI JEGX TEXXIVR MR 8LI TVIZMSYW GSYRX EPWS ZMSPEXIW *PE 7XEX jj  


     -WWYMRK 6IXEPMEXSV] :MSPEXMSRW


                                       'SYRX <-:
     :MSPEXMSR SJ  97' j  *EMV ,SYWMRK %GX -RXIVJIVIRGI GSIVGMSR SV MRXMQMHEXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 3R  &E] 6MHKI WIRX 4PEMRXMƈ E RSXMGI SJ ZMSPEXMSR JSV TYVTSVXIH TVST
     IVX] HEQEKI EW VIJIVIRGIH EFSZI

 (IJIRHERXW ORI[ SV WLSYPH LEZI ORS[R XLEX XLEX HEQEKI LEW FIIR HSRI XLI TVI
     ZMSYW [IIO 8LI FSEVH EGXYEPP] PMZIW LIVI

 (IJIRHERXW ORI[ SV WLSYPH LEZI ORS[R XLEX XLEX 4PEMRXMƈŌW WSR [EW XSS WQEPP XS
     HMWPSHKI XLI PMKLX TSWX

                                               
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 28 of 35 PageID 28



 (IJIRHERXW ORI[ SV WLSYPH LEZI ORS[R XLEX XLEX 4PEMRXMƈŌW WSR MW VEVIP] SYXWMHI

 4PEMRXMƈŌW WSR LEW WTIGMEP RIIHW ERH [SYPH KIRIVEPP] VIJYWI XS KS SYXWMHI YRWY
     TIVZMWIH

 % ƉVI[SVOW WEJIX] MRWXVYGXSV GER GSYRX SR SRI LERH LS[ QER] XMQIW 4PEMRXMƈŌW
     WSR LEW FIIR SYXWMHI YRWYTIVZMWIH JSV QSVI XLER ƉZI QMRYXIW

 (IJIRHERXW ORI[ SV WLSYPH LEZI ORS[R XLEX XLEX XLIVI EVI QER] SXLIV GLMPHVIR
    [LS VIWMHI EX 1EPPSV] 7UYEVI [LS PMOIP] GEYWIH SV WMKRMƉGERXP] GSRXVMFYXIH XS XLI
     HEQEKI

 (IJIRHERXW LEH WGERX IZMHIRGI XLEX 4PEMRXMƈŌW GLMPH GEYWIH ER] SJ XLI HEQEKIŉ
     FIWMHIW XLI PMKLX TSPIŉXLEX LI [EW GMXIH JSV

 (IJIRHERXW ORI[ XLEX 4PEMRXMƈ LEH ORS[PIHKI SJ XLI MHIRXMƉIW SJ XLI GLMPHVIR [LS
     HMH GEYWI XLI HEQEKI FIGEYWI 4PEMRXMƈ JSV[EVHIH (IJIRHERXW 717 QIWWEKIW XLEX
     WYKKIWXIH LI HMH WII 4EVEKVETL 

 (IJIRHERXW RIZIV MRUYMVIH [MXL 4PEMRXMƈ EFSYX [LS GEYWIH XLI HEQEKI FIGEYWI
     XLI (IJIRHERXW [IVI RIZIV MRXIVIWXIH MR LSPHMRK XLSWI VIWTSRWMFPI EGGSYRXEFPI
    8LI] [IVI MRXIVIWXIH MR MRXMQMHEXMRK LEVEWWMRK ERH GSIVGMRK XLI 4PEMRXMƈ

 4PEMRXMƈ LEH TVIZMSYWP] GSQTPEMRIH EFSYX JEQMP] HMWGVMQMREXMSR JSV RSMWI GSQ
     TPEMRXW SJ GLMPHVIR WII x 

 4PEMRXMƈ LEH TVIZMSYWP] VEMWIH SXLIV *,% GSQTPEMRXW WYGL EW XLI  TEVX]

 3R  4PEMRXMƈ WIRX ER IQEMP XS (IJIRHERXW XLEX WXEXIH MR TEVX

     *SVKSX XS QIRXMSR *EMPYVI JSV XLI ,3% XS EGX [SYPH EPWS ZMSPEXI *IHIVEP
     7XEXI ERH PSGEP *EMV ,SYWMRK %GX JSV HMWGVMQMREXMSR FEWIH SR JEQMPMEP WXEXYW
     ŉ JSVMGPF] WYFNIGXMRK Q] GLMPH XS EFYWI TVSJERMX] ERH WYFWXERGI EFYWI JVSQ
     SXLIV VIWMHIRXW [SYPH LEZI E GLMPPMRK IƈIGX SR JEQMPMIW [ERXMRK XS PMZI LIVI
     ERH MW HMWGVMQMREXSV] MR REXYVI 4PEMRXMƈ

                                            
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 29 of 35 PageID 29



 (IJIRHERXW EGXIHŉIMXLIV NSMRXP] SV WIZIVEPP]ŉXS FPEQI XLI HEQEKI SR 4PEMRXMƈ ERH
     XLIR EXXIQTX XS GLEVKI LMQ JSV MX MR VIXEPMEXMSR JSV XLI TVIZMSYW GSQTPEMRXW

 8LI SHHW XLEX ER IRXMVI [IIO TEWWIH SJ SXLIV OMHW TYPPMRK ERH TPE]MRK SR XLEX PMKLX
     TSWX TEWWIH [MXLSYX XLI ,3% SV ER] QIQFIV MWWYMRK E ZMSPEXMSR JSV MX XLIR WYH
     HIRP] 4PEMRXMƈŌW GLMPH XSYGLIW MX ERH EPP SJ E WYHHIR XLIVI EVI TLSXSW ERH ZMSPEXMSRW
     FIMRK WIRX WSPIP] XS 4PEMRXMƈ MW RIEV ^IVS 8LI SRP] PMOIP] TSWWMFMPMX] MW LEVEWWQIRX
     ERHSV HMWGVMQMREXMSR

 (IJIRHERXW HMH MRXMQMHEXI SV MRXIVJIVI [MXL 4PEMRXMƈŌW IRNS]QIRX SJ XLI TVSTIVX]
     F] MWWYMRK F] MWWYMRK QIVMXPIWW ZMSPEXMSRW MR VIXEPMEXMSR JSV 4PEMRXMƈ VEMWMRK RYQIV
     SYW GSQTPEMRXW SJ *,% ZMSPEXMSRW MR ZMSPEXMSR SJ  97' j 




                                        'SYRX <:
            :MSPEXMSR SJ *PE 7XEX jj  -RXIVJIVIRGI GSIVGMSR SV MRXMQMHEXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 8LI WEQI JEGX TEXXIVR MR 8LI TVIZMSYW GSYRX EPWS ZMSPEXIW *PE 7XEX jj 




                                       'SYRX <:-
     :MSPEXMSR SJ  97' j  *EMV ,SYWMRK %GX -RXIVJIVIRGI GSIVGMSR SV MRXMQMHEXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 3R  4PEMRXMƈ WIRX ER IQEMP XS (IJIRHERXW XLEX WXEXIH MR TEVX Ŏ- IR
     GSYVEKI ]SY XS WIIO EHZMGI JVSQ PIKEP GSYRWIP SR ER] GSQQYRMGEXMSRW ]SY WIRH
     XS S[RIVW ERH XIRERXW VIKEVHMRK GLMPHVIR &IGEYWI XLMW ZMSPEXMSR VYRW EJSYP SJ E
     JI[ MWWYIW [MXL XLI JEMV LSYWMRK EGXŏ 4PEMRXMƈ

                                               
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 30 of 35 PageID 30



 7SSR EJXIV (IJIRHERXW MRJSVQIH SXLIV LSQI S[RIVW ERH XIRERXW XLEX XLI] [SYPH
     RSX FI VIRI[MRK 4PEMRXMƈŌW PIEWI WS LI [MPP RSX FI E TVSFPIQ QYGL PSRKIV

 3R  0ERHPSVH RSXMƉIH 4PEMRXMƈŉXLVSYKL LMW %KIRXŉXLEX LI [SYPH RSX
     FI VIRI[MRK 4PEMRXMƈŌW PIEWI 0ERHPSVH VIJYWIH XS KMZI E VIEWSR [L]

 (IJIRHERXW HMH MRXMQMHEXI SV MRXIVJIVI [MXL 4PEMRXMƈŌW IRNS]QIRX SJ XLI TVSTIVX]
     F] VIJYWMRK XS VIRI[ 4PEMRXMƈŌW PIEWI MR VIXEPMEXMSR JSV 4PEMRXMƈ VEMWMRK RYQIVSYW
     GSQTPEMRXW SJ *,% ZMSPEXMSRW MR ZMSPEXMSR SJ  97' j 




                                      'SYRX <:--
            :MSPEXMSR SJ *PE 7XEX jj  -RXIVJIVIRGI GSIVGMSR SV MRXMQMHEXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 8LI WEQI JEGX TEXXIVR MR 8LI TVIZMSYW GSYRX EPWS ZMSPEXIW *PE 7XEX jj 


     (IR]MRK ,SYWMRK


                                     'SYRX <:---
    :MSPEXMSR SJ *PE 7XEX jj  *PSVMHE 6IWMHIRXMEP 0ERHPSVH ERH 8IRERX %GX 6IXEPMEXMSR

 4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

 %W VIJIVIRGIH EFSZI 4PEMRXMƈ LEW SR QER] SGGEWMSRW GSQTPEMRIH XS E KSZIVRQIR
     XEP EKIRG] GLEVKIH [MXL VIWTSRWMFMPMX] JSV IRJSVGIQIRX SJ E FYMPHMRK LSYWMRK SV
     LIEPXL GSHI SJ E WYWTIGXIH ZMSPEXMSR ETTPMGEFPI XS XLI TVIQMWIW EW TVSXIGXIH F]
     *PE 7XEX jj  E 




                                               
     Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 31 of 35 PageID 31



     %W VIJIVIRGIH EFSZI 4PEMRXMƈ LEW ƉPIH RYQIVSYW GSQTPEMRXW [MXL (IJIRHERXW
         I\IVGMWMRK LMW VMKLXW YRHIV PSGEP WXEXI SV JIHIVEP JEMV LSYWMRK PE[W EW TVSXIGXIH F]
         *PE 7XEX jj  J 

     %W E TVMQEV] VIWYPX SJ XLIWI TVSXIGXIH EGXMSRW F] 4PEMRXMƈ HIJIRHERXW EGXIHŉIMXLIV
         NSMRXP] SV WIZIVEPP]ŉXS HIR] 4PEMRXMƈ LSYWMRK F] VIJYWMRK XS VIRI[ LMW PIEWI

     3R  0ERHPSVH RSXMƉIH 4PEMRXMƈŉXLVSYKL LMW %KIRXŉXLEX LI [SYPH RSX
         FI VIRI[MRK 4PEMRXMƈŌW PIEWI 0ERHPSVH VIJYWIH XS KMZI E VIEWSR [L]

     %W E TVMQEV] VIWYPX SJ XLIWI TVSXIGXIH EGXMSRWGSQTPEMRXW F] 4PEMRXMƈ (IJIRHERXW
         EGXIHŉIMXLIV NSMRXP] SV WIZIVEPP]ŉXS VIHYGI WIVZMGIW XS 4PEMRXMƈ F] VIJYWMRK XS VIRI[
         LMW PIEWI MR ZMSPEXMSR SJ *PE 7XEX jj   




                                           'SYRX <-<
                :MSPEXMSR SJ *PE 7XEX jj  -RXIVJIVIRGI GSIVGMSR SV MRXMQMHEXMSR

     4PEMRXMƈ VIEPPIKIW ERH MRGSVTSVEXIW F] VIJIVIRGI XLI EPPIKEXMSRW WIX JSVXL EFSZI

     8LI WEQI JEGX TEXXIVR MR 8LI TVIZMSYW GSYRX EPWS ZMSPEXIW *PE 7XEX jj 


     :-      6IUYIWX JSV 4VIPMQMREV] -RNYRGXMSR
 4PEMRXMƈ WIIOW E TVIPMQMREV] MRNYRGXMSR XLEX IRNSMRW (IJIRHERXW XLIMV EKIRXW IQTPS]
     IIW ERH WYGGIWWSVW ERH EPP SXLIV TIVWSRW MR EGXMZI GSRGIVX SV TEVXMGMTEXMSR [MXL XLIQ
     JVSQ

      E 8EOMRK ER] EGXMSRW XLEX [SYPH GEYWI 4PEMRXMƈŌW PIEWI XS RSX FI VIRI[IH
      F )RJSVGMRK XLIMV GYVVIRX VYPIW ERH VIKYPEXMSRW VIWXVMGXMRK YRWYTIVZMWIH GLMPHVIR
         JVSQ XLI GSQQSR EVIEW SJ 1EPPSV] 7UYEVI
      G )REGXMRK SV QSHMJ]MRK ER] RI[ VYPIW SV VIKYPEXMSRW XLEX ZMSPEXI XLI *EMV ,SYWMRK
         %GX

                                                   
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 32 of 35 PageID 32




     0MOIPMLSSH SJ 7YGGIWW SR XLI 1IVMXW
 (IJIRHERXŌW GLMPHVIR TSPMGMIW GMXIH EFSZI EVI JEGMEPP] YRPE[JYP YRHIV XLI *,%
     ERH EVI MRHIJIRWMFPI (IJIRHERXW HMH RSX IZIR EXXIQTX XS REVVS[ XEMPSV XLI VYPIW
     XS FI EKI RIYXVEP -X MW E FPEROIX FER SR GLMPHVIR SYXWMHI *YVXLIVQSVI KMZIR XLI
     XMQMRKW SJ XLI IZIRXW SYXPMRIH MX MW MQTPEYWMFPI JSV XLIVI XS FI ER] VIEWSR JSV (IJIR
     HERXŌW XS VIJYWI XS VIRI[ 4PEMRXMƈŌW PIEWI FYX JSV VIXEPMEXMSR JSV *,% GSQTPEMRXW
     JSV HIJIRHMRK LMW VMKLXW ERH XLI VMKLXW SJ GLMPHVIR EX 1EPPSV] 7UYEVI


     4YFPMG -RXIVIWX ERH 0MOIPMLSSH SJ -VVITEVEFPI ,EVQ
 -R XLI )PIZIRXL 'MVGYMX 'SYVX SJ %TTIEPW [LIR XLIVI MW E PMOIPMLSSH SJ WYGGIWW
     SR E *EMV ,SYWMRK GPEMQ MVVITEVEFPI MRNYV] HEQEKI ERH ZMRHMGEXMSR SJ XLI TYFPMG
     MRXIVIWX QYWX FI TVIWYQIH

 -R 6SKIVW Z ;MRHQMPP 4SMRXI :MPPEKI 'PYF %WWŌR -RG  *H  XL 'MV
       XLI )PIZIRXL 'MVGYMX LIPH XLEX ŏMVVITEVEFPI MRNYV] QE] FI TVIWYQIH JVSQ
     XLI JEGX SJ HMWGVMQMREXMSR ERH ZMSPEXMSRW SJ JEMV LSYWMRK WXEXYXIWŏ GMXMRK +VIWLEQ
     Z ;MRHVYWL 4EVXRIVW 0XH  *H   XL 'MV   ŏ?;ALIR E
     TPEMRXMƈ [LS LEW WXERHMRK XS FVMRK WYMX WLS[W E WYFWXERXMEP PMOIPMLSSH XLEX E HIJIR
     HERX LEW ZMSPEXIH WTIGMƉG JEMV LSYWMRK WXEXYXIW ERH VIKYPEXMSRW XLEX EPSRI MJ YR
     VIFYXXIH MW WYƋGMIRX XS WYTTSVX ER MRNYRGXMSR VIQIH]MRK XLSWI ZMSPEXMSRWŏ +VI
     WLEQ  *H EX 

 8LI 'SYVX MR +VIWLEQ PMWXIH WIZIVEP VIEWSRW [L] LSYWMRK HMWGVMQMREXMSR VIWYPXW
     MR MVVITEVEFPI MRNYV]

 *MVWX E TIVWSR [LS MW HMWGVMQMREXIH EKEMRWX MR XLI WIEVGL JSV LSYWMRK GERRSX VI
     QEMR MR PMQFS [LMPI E GSYVX VIWSPZIW XLI QEXXIV ,I SV WLI QYWX ƉRH LSYWMRK
     IPWI[LIVI ERH SRGI XLEX LSYWMRK MW JSYRH MX FIGSQIW HMƋGYPX XS HMWVYTX RI[
     JVMIRHWLMTW ERH SXLIV GSQQYRMX] XMIW F] YTVSSXMRK SRIWIPJ EKEMR -H EX 

                                             
 Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 33 of 35 PageID 33



 7IGSRH EZEMPEFPI LSYWMRK [LIVI XLI HMWGVMQMREXMSR MW SGGYVVMRK GSYPH FIGSQI
     ƉPPIH HYVMRK XLI TIRHIRG] SJ E PE[WYMX QEOMRK GSVVIGXMZI VIPMIJ RIEVP] MQTSWWMFPI
     XS IRXIV -H

 8LMVH QSRIXEV] VIPMIJ GERRSX GSVVIGX XLI MRNYV] GSQTPIXIP] -H

 *MREPP] LEVQ JVSQ LSYWMRK HMWGVMQMREXMSR MRGPYHIW XLI PSWW SJ WEJI WERMXEV] HI
     GIRX LSYWMRK -H


     &EPERGI SJ )UYMXMIW ERH ,EVHWLMTW
 (IJIRHERXW EVI RSX WYFNIGXIH XS ER] LEVHWLMTW F] VIUYMVMRK XLIQ XS GSQTP] [MXL
     I\MWXMRK HMWGVMQMREXMSR PE[W 0ERHPSVH MW MR XLI FYWMRIWW SJ QEOMRK QSRI] ERH
     4PEMRXMƈ LEW EP[E]W TEMH LMW VIRX EW EKVIIH (IJIRHERXW [MPP RSX WYƈIV ER] ƉRERGMEP
     LEVQ MJ XLI VIPMIJ MW KVERXIH 1IER[LMPI 4PEMRXMƈ [MPP WYƈIV MVVITEVEFPI MRNYV]
     JVSQ XLI HMWGVMQMREXMSR [MXLSYX XLI MRNYRGXMSR XLI GSYVX [MPP RSX FI EFMPMX] XS
     KMZI 4PEMRXMƈ XLI VIPMIJ WSYKLX EW XLI PIEWI I\TMVIW SR 

 :--      4VE]IV *SV 6IPMIJ
 ;LIVIJSVI 4PEMRXMƈ TVE]W XLEX XLI 'SYVX IRXIV ER SVHIV XLEX

    (IGPEVIW XLEX XLI HMWGVMQMREXSV] LSYWMRK TVEGXMGIW SJ (IJIRHERXW EW WIX JSVXL
      EFSZI ZMSPEXI XLI *EMV ,SYWMRK %GX EW EQIRHIH  97' j  IX WIU

    )RNSMRW (IJIRHERXW XLIMV EKIRXW IQTPS]IIW ERH WYGGIWWSVW ERH EPP SXLIV TIV
      WSRW MR EGXMZI GSRGIVX SV TEVXMGMTEXMSR [MXL XLIQ JVSQ HMWGVMQMREXMRK SR XLI FEWMW
      SJ JEQMPMEP WXEXYW MR ZMSPEXMSR SJ XLI *,%

    )RNSMRW (IJIRHERXW XLIMV EKIRXW IQTPS]IIW ERH WYGGIWWSVW ERH EPP SXLIV TIV
      WSRW MR EGXMZI GSRGIVX SV TEVXMGMTEXMSR [MXL XLIQ JVSQ XEOMRK ER] EGXMSRW XLEX
      [SYPH GEYWI 4PEMRXMƈŌW PIEWI XS RSX FI VIRI[IH



                                            
Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 34 of 35 PageID 34



  3VHIVW (IJIRHERXW XS XEOI WYGL EƋVQEXMZI WXITW EW QE] FI RIGIWWEV] XS VIWXSVI
    EW RIEVP] EW TVEGXMGEFPI XLI 'SQTPEMRERXW ERH EPP SXLIV EKKVMIZIH TIVWSRW XS XLI
    TSWMXMSR XLI] [SYPH LEZI FIIR MR FYX JSV XLI HMWGVMQMREXSV] GSRHYGX

  3VHIVW (IJIRHERXW XS XEOI WYGL EGXMSRW EW QE] FI RIGIWWEV] XS TVIZIRX XLI VIGYV
    VIRGI SJ ER] HMWGVMQMREXSV] GSRHYGX MR XLI JYXYVI ERH XS IPMQMREXI XS XLI I\XIRX
    TVEGXMGEFPI XLI IƈIGXW SJ XLIMV YRPE[JYP GSRHYGX MRGPYHMRK MQTPIQIRXMRK TSPM
    GMIW ERH TVSGIHYVIW XS IRWYVI XLEX RS ETTPMGERXW SV VIWMHIRXW EVI HMWGVMQMREXIH
    EKEMRWX FIGEYWI SJ JEQMPMEP WXEXYW

  %[EVH EGXYEP ERH TYRMXMZI QSRIXEV] HEQEKIW ERH EXXSVRI]W GSWXW ERH PIKEP GSWXW
    TYVWYERX XS  97' jj  G  ERH  G  

   %[EVH EGXYEP SV WXEXYXSV] HEQEKIWŉ[LMGLIZIV MW KVIEXIVŉERH TYRMXMZI HEQEKIW
    ERH EXXSVRI] JIIW ERH PIKEP GSWXW TYVWYERX XS  97 'SHI j R E 

  %[EVH EGXYEP EXXSVRI] JIIW ERH GSYVX GSWXW TYVWYERX XS  97 'SHI j S E 

  %[EVH HEQEKIW TYVWYERX XS *PE 7XEX jj 

 %[EVH EGXYEP ERH TYRMXMZI HEQEKIW EXXSVRI] JIIW ERH PIKEP GSWXW TYVWYERX XS *PE
    7XEX jj 

  %[EVHW WYGL EHHMXMSREP VIPMIJ EW XLI MRXIVIWX SJ NYWXMGI QE] VIUYMVI




                                          
Case 8:20-cv-03093-MSS-AEP Document 1 Filed 12/29/20 Page 35 of 35 PageID 35




  December 29, 2020

(EXI                                  7MKREXYVI
                                      &PEOI ;EVRIV 4VS 7I
                                       ; 'PIZIPERH 7XVIIX '
                                      8EQTE *0 
                                      )7IVZMGI &0%/)$2900('31


                                    
